EXHIBIT 10.1

Published CUSIP Number: ________________

FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT

among

APRIA HEALTHCARE GROUP INC.
as Borrower,

CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,

THE LENDERS IDENTIFIED HEREIN,

BANK OF AMERICA, N.A.,
as Agent

THE BANK OF NOVA SCOTIA,
as Syndication Agent

and

CALYON NEW YORK BRANCH
(formerly known as Credit Lyonnais New York Branch),
and
ING CAPITAL LLC

as Co-Documentation Agents

Dated as of November 23, 2004

ARRANGED BY:

BANC OF AMERICA SECURITIES LLC
and
THE BANK OF NOVA SCOTIA,
as Co-Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

  SECTION 1   DEFINITIONS AND ACCOUNTING TERMS 1 1.1       Definitions 1 1.2    
  Computation of Time Periods and Other Definitional Provisions 25 1.3    
  Accounting Terms 25 1.4       Letter of Credit Amounts 25         SECTION 2  
CREDIT FACILITY 25 2.1       Revolving Loans 25 2.2       Letter of Credit
Subfacility 27 2.3       Swingline Loans 35         SECTION 3   GENERAL
PROVISIONS APPLICABLE TO LOANS 37 3.1       Default Rate 37 3.2       Extension
and Conversion 37 3.3       Prepayments 38 3.4       Termination and Reduction
of Revolving Committed Amount 39 3.5       Fees 39 3.6       Capital Adequacy 40
3.7       Limitation on Eurodollar Loans 41 3.8       Illegality 41 3.9    
  Requirements of Law 41 3.10     Treatment of Affected Loans 43 3.11     Taxes
43 3.12     Compensation 45 3.13     Pro Rata Treatment 46 3.14     Sharing of
Payments 47 3.15     Payments, Computations, Etc. 47 3.16     Evidence of Debt
49   SECTION 4   GUARANTY 51 4.1       The Guaranty 51 4.2       Obligations
Unconditional 51 4.3       Reinstatement 53 4.4       Certain Additional Waivers
53 4.5       Remedies 53 4.6       Rights of Contribution 53 4.7       Guarantee
of Payment; Continuing Guarantee 54   SECTION 5   CONDITIONS 55 5.1    
  Closing Conditions 55 5.2       Conditions to all Extensions of Credit 57  
SECTION 6   REPRESENTATIONS AND WARRANTIES 58 6.1       Financial Condition 58
6.2       No Material Change 59 6.3       Organization and Good Standing 59
6.4       Power; Authorization; Enforceable Obligations 59 6.5       No
Conflicts 60 6.6       No Default 60 6.7       Ownership 60 6.8       Litigation
60 6.9       Taxes 60 6.10     Compliance with Law 61 6.11     ERISA 61 6.12  
  Subsidiaries 62 6.14     Purpose of Loans and Letters of Credit 63 6.15  
  Environmental Matters 63 6.16     Intellectual Property 64 6.17     Disclosure
64 6.18     No Unusual Restrictions 64 6.19     Fraud and Abuse 64 6.20  
  Licensing and Accreditation 65   SECTION 7   AFFIRMATIVE COVENANTS 65 7.1    
  Information Covenants 66 7.2       Preservation of Existence and Franchises 69
7.3       Books and Records 69 7.4       Compliance with Law 69 7.5    
  Payment of Taxes and Other Indebtedness 69 7.6       Insurance 70 7.7    
  Maintenance of Property 70 7.8       Performance of Obligations 70 7.9    
  Use of Proceeds 70 7.10     Audits/Inspections 70 7.11     Financial Covenants
71 7.12     Additional Credit Parties 71 7.13     Pledged Assets 71 7.14  
  Redemption Availability 72   SECTION 8   NEGATIVE COVENANTS 73 8.1    
  Indebtedness 73 8.2       Liens 74 8.3       Nature of Business 74 8.4    
  Consolidation, Merger, Dissolution, etc. 74 8.5       Asset Dispositions 74
8.6       Investments 75 8.7       Restricted Payments 75 8.8       Transactions
with Affiliates 76 8.9       Modifications of Subordinated Indebtedness, etc. 76
  SECTION 9   EVENTS OF DEFAULT 77 9.1       Events of Default 77 9.2    
  Acceleration; Remedies 80   SECTION 10   AGENT 80 10.1       Appointment and
Authority 80 10.2       Rights as a Lender 81 10.3       Exculpatory Provisions
81 10.4       Reliance by Agent 82 10.5       Delegation of Duties 82 10.6    
  Resignation of Agent 82 10.7       Non-Reliance on Agent and Other Lenders 83
10.8       No Other Duties, etc. 84 10.9       Agent May File Proofs of Claim 84
10.10       Collateral and Guaranty Matters 84   SECTION 11   MISCELLANEOUS 85
11.1       Notices 85 11.2       Right of Set-Off 86 11.3       Successors and
Assigns 87 11.4       No Waiver; Remedies Cumulative 90 11.5       Payment of
Expenses; Indemnification 91 11.6       Amendments, Waivers and Consents 92
11.7       Counterparts 94 11.8       Headings 94 11.9       Defaulting Lender
94 11.10       Survival of Indemnification and Representations and Warranties 94
11.11       Governing Law; Jurisdiction 95 11.12       Waiver of Right to Trial
by Jury 95 11.13       Time 96 11.14       Severability 96 11.15       Entirety
96 11.16       Binding Effect 96 11.17       Confidentiality 96 11.18    
  Binding Effect; Termination of Credit Agreement; etc. 97 11.19       USA
PATRIOT Act Notice 97

--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.1(a)
Schedule 1.1(b)
Schedule 2.1(a)
Schedule 2.2(a)
Schedule 6.8
Schedule 6.12
Schedule 7.6
Schedule 8.1
Schedule 11.1

Investments
Liens
Lenders Commitments
Existing Letters of Credit
Litigation
Subsidiaries
Insurance
Indebtedness
Notices



EXHIBITS

Exhibit 1.1(a)
Exhibit 2.1(b)
Exhibit 2.1(e)
Exhibit 3.2
Exhibit 7.1(c)
Exhibit 7.12
Exhibit 11.3(b)


Form of Pledge Agreeement
Form of Notice of Borrowing
Form of Revolving Note
Form of Notice of Extension/Conversion
Form of Compliance Certificate
Form of Joinder Agreement
Form of Assignment and Acceptance

--------------------------------------------------------------------------------

CREDIT AGREEMENT

     THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit
Agreement”), is entered into as of November 23, 2004 among APRIA HEALTHCARE
GROUP INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the
Borrower listed on the signature pages hereto (individually a “Guarantor”,
collectively the “Guarantors”), the Lenders (as defined herein), BANK OF
AMERICA, N.A., as administrative agent for the Lenders, THE BANK OF NOVA SCOTIA,
as syndication agent and CALYON NEW YORK BRANCH (formerly known as Credit
Lyonnais New York Branch), and ING CAPITAL LLC as co-documentation agents.

RECITALS

     WHEREAS, the Borrower and certain of its Subsidiaries are party to that
certain Third Amended and Restated Credit Agreement, dated as of June 7, 2002,
as amended from time to time thereafter (as amended, the “Existing Credit
Agreement”), among the Borrower, certain of its Subsidiaries, the lenders party
thereto, Bank of America, N.A., as the Administrative and Collateral Agent, and
Credit Lyonnais New York Branch, The Bank of Nova Scotia and Fleet National
Bank, as Co-Syndication Agents;

     WHEREAS, the parties to the Existing Credit Agreement have agreed to amend
the Existing Credit Agreement and for ease of reference have agreed to amend and
restate the Existing Credit Agreement in this Credit Agreement; and

     WHEREAS, the Borrower and the Guarantors have requested, and the Lenders
have agreed, to provide a credit facility in an aggregate amount of $500,000,000
(the “Credit Facility”) on the terms and conditions hereinafter set forth.

     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

     1.1      Definitions.

     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:

           “Acquisition”, by any Person, means the acquisition by such Person of
all or substantially all of the capital stock or all or substantially all of the
Property of another Person, or of a division or business unit of a Person,
whether or not involving a merger or consolidation with such Person.


            “Adjusted Base Rate” means the Base Rate plus the Applicable
Percentage.


            “Adjusted Eurodollar Rate” means the Eurodollar Rate plus the
Applicable Percentage.


            “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Agent.


           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and executive officers of such Person), controlled by or under direct or
indirect common control with such Person. A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power (i) to
vote 5% or more of the securities having ordinary voting power for the election
of directors of such corporation or (ii) to direct or cause direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.


           “Agent” means Bank of America, N.A. (or any successor thereto) or any
successor Agent appointed pursuant to Section 10.9.


           “Agent-Related Persons” means the Agent (including any successor
agent), together with its Affiliates (including, in the case of Bank of America
in its capacity as the Agent, the Arranger), and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.


           “Agents’ Fee Letters” means (i) the fee letter between the Agent and
the Borrower dated as of October 19, 2004, as amended and (ii) the fee letter
between the Syndication Agent and the Borrower dated as of October 22, 2004, as
amended.


           “Alternative Financing” shall have the meaning set forth in Section
7.14.


          “Applicable Lending Office” means, for each Lender, the office of such
Lender (or of an Affiliate of such Lender) as such Lender may from time to time
specify to the Agent and the Borrower by written notice as the office by which
its Eurodollar Loans are made and maintained.


          “Applicable Percentage” means, for purposes of calculating the
applicable interest rate for any day for any Revolving Loan, the applicable rate
of the Commitment Fee for any day for purposes of Section 3.5(a), the applicable
rate of the Letter of Credit Fee for any day for purposes of Section 3.5(b)(i),
the appropriate applicable percentage corresponding to the following percentages
per annum, based upon the Debt Ratings at each Pricing Level (“Pricing Level”)
as set forth below:


Pricing
Level S&P/Moody's
Debt Rating Eurodollar Rate
and Letters of
Credit Base Rate Commitment
Fee
I

Higher than or equal to
BBB/Baa2


75.0

0.0

15.0

II

Higher than or equal to
BBB-/Baa3 but less
than BBB/Baa2


100.0

0.0

20.0

III

Higher than or equal to
BB+/Ba1 but less
than BBB-/Baa3


125.0

25.0

25.0

IV

Less than BB+/Ba1


150.0

50.0

37.5



  “Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) with respect to the
Credit Facility; provided that if the Debt Ratings issued by each of the
foregoing rating agencies shall fall within different Pricing Levels, the
Applicable Percentage shall be based on the higher of the Debt Ratings (with the
Debt Rating for Pricing Level I being the highest and the Debt Rating for
Pricing Level IV being the lowest) unless one of the Debt Ratings is two or more
categories less than the other, in which case the Applicable Percentage shall be
determined by the Pricing Level that corresponds to the Debt Rating that is one
level higher than the Pricing Level that corresponds to the lower of the two
Debt Ratings; provided further, that the Applicable Percentage shall be at
Pricing Level IV if no Debt Rating is available for the Borrower.


  Initially, the Applicable Percentage shall be set at Pricing Level II.
Thereafter, each change in the Applicable Percentage resulting from a publicly
announced change in the Debt Rating shall reset the Pricing Level and shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.


          “Approved Fund” means any Fund that is administered or managed by (a)
a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.


          “Arrangers” means Banc of America Securities LLC and The Bank of Nova
Scotia, in their capacities as co-lead arrangers and joint book managers.


           “Asset Disposition” means any disposition of any or all of the
Property (including without limitation the Capital Stock of a Subsidiary) of any
Consolidated Party whether by sale, lease, transfer or otherwise, but other than
pursuant to any casualty or condemnation event.


            “Attorney Costs” means and includes all reasonable fees and
disbursements of counsel.


           “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


            “Bank of America” means Bank of America, N.A. and its successors.


           “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


          “Bankruptcy Event” means, with respect to any Person, the occurrence
of any of the following with respect to such Person: (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or ordering the winding up or liquidation of its affairs; or (ii) there shall be
commenced against such Person an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall be unable to, or shall admit in writing its inability to, pay its debts
generally as they become due.


          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


            “Base Rate Loan” means any Loan bearing interest at a rate
determined by reference to the Base Rate.


            “Borrower” means Apria Healthcare Group Inc., a Delaware
corporation, together with any successors and permitted assigns.


           “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Agent’s office is located and, if such
day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.


          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
accordance with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.


          “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


           “Cash Equivalents” means (a) United States Treasury securities and/or
obligations of United States government agencies and government sponsored
enterprises having maturities of not more than twelve months from the date of
acquisition, (b) U.S. dollar denominated time and demand deposits, Yankee CDs,
Eurodollar time deposits issued by domestic banks and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank having capital and surplus in
excess of $100,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than twelve months from the date of
acquisition, (c) commercial paper and variable rate notes issued by any Approved
Bank (or by the parent company thereof) or any commercial paper or variable rate
notes issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within nine months of the date of acquisition,
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America and to include obligations of the United States government
agencies and government sponsored enterprises in which the Borrower shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 102% of
the amount of the repurchase obligations, (e) shares of money market mutual
funds that are regulated by Rule 2a7 of the Investment Company Act of 1940 and
maintain a net asset value of $1.00 and total assets in excess of
$1,000,000,000, (f) auction rate securities rated AA (or the equivalent thereof)
or better by S&P or Aa2 (or the equivalent thereof) or better by Moody’s and
with reset periods not to exceed 49 days between auctions and (g) corporate
bonds issued by any domestic corporation whose long-term debt rating from S&P is
at least AA or the equivalent thereof or from Moody’s is at least Aa2 or the
equivalent thereof, in each case with maturities of not more than twelve months
from the date of acquisition.


          “Change of Control” means (i) any Person or two or more Persons acting
in concert shall have acquired, after the date hereof, beneficial ownership,
directly or indirectly, of Capital Stock of the Borrower (or other securities
convertible into such Capital Stock) representing 25% or more of the combined
voting power of all Capital Stock of the Borrower (ii) Continuing Directors
shall cease for any reason to constitute a majority of the members of the board
of directors of the Parent then in office. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities and Exchange Act of 1934, or (iii) the
occurrence of (x) a “fundamental change” (or any comparable term) under, and as
defined in the Senior Convertible Indenture, which, in accordance with the terms
of such indenture, gives the Senior Convertible Noteholders the right to require
the Borrower to repurchase the Senior Convertible Notes held by such Person and
(y) thereafter the Borrower either provides notice to the Senior Convertible
Noteholders that it intends to pay in cash or actually pays in cash any portion
of the required purchase price for the Senior Convertible Notes.


            “Closing Date” means the date hereof.


           “CMS” means the Centers for Medicare and Medicaid Services, and any
successor and predecessor thereof, including without limitation, the Health Care
Financing Administration.


          “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.


          “Collateral” means a collective reference to all Property with respect
to which Liens in favor of the Agent are purported to be granted pursuant to and
in accordance with the terms of the Collateral Documents.


           “Collateral Documents” means a collective reference to the Pledge
Agreement and such other documents executed and delivered in connection with the
attachment and perfection of the Agent’s security interests and liens arising
thereunder, including without limitation, UCC financing statements.


           “Commitment” means (i) with respect to each Lender, the Revolving
Commitment of such Lender, (ii) with respect to the Issuing Lender, the LOC
Commitment and (iii) with respect to the Swingline Lender, the Swingline
Commitment.


            “Commitment Fee” shall have the meaning assigned to such term in
Section 3.5(a).


            “Commitment Fee Calculation Period” shall have the meaning assigned
to such term in Section 3.5(a).


            “Compliance Certificate” means a certificate substantially in the
form of Exhibit 7.1(c).


           “Consolidated Assets” means, at any date, the consolidated assets of
the Borrower and the Subsidiaries at such date, as determined in accordance with
GAAP.


           “Consolidated EBITDA” means, as of any date for the four fiscal
quarter period ending on, or most recently ended prior to, such date, with
respect to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(i) Consolidated Net Income, plus (ii) an amount which, in the determination of
Consolidated Net Income, has been deducted for (A) Consolidated Interest
Expense, (B) total Federal, state, local and foreign income, value added and
similar taxes and (C) depreciation and amortization expense, as determined in
accordance with GAAP.


           “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Expense
for such period.


           “Consolidated Interest Expense” means, for any period, with respect
to the Borrower and its Subsidiaries on a consolidated basis, all net interest
expense, including the interest component under Capital Leases, as determined in
accordance with GAAP.


          “Consolidated Net Income” means, as of any date for the four fiscal
quarter period ending on, or most recently ended prior to, such date with
respect to the Borrower and its Subsidiaries on a consolidated basis, net
income, as determined in accordance with GAAP; provided, that in any event there
shall be excluded any extraordinary items and any non-cash or non-recurring
gains or losses.


           “Consolidated Parties” means a collective reference to the Borrower
and its Subsidiaries, and “Consolidated Party” means any one of them.


           “Continue”, “Continuation”, “Continuing”, and “Continued” shall refer
to the continuation pursuant to Section 3.2 hereof of a Eurodollar Loan from one
Interest Period to the next Interest Period.


          “Continuing Directors” means during any period of up to 24 consecutive
months commencing after the Closing Date, individuals who at the beginning of
such 24 month period were directors of the Borrower (together with any new
director whose election by the Borrower’s board of directors or whose nomination
for election by the Borrower’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved).


           “Contract Provider” means any Person or any employee, agent or
subcontractor of such Person who provides professional health care services
under or pursuant to any contract with any Consolidated Party.


           “Convert”, “Conversion”, “Converting” and “Converted” shall refer to
a conversion pursuant to Section 3.2 or Sections 3.7 through 3.12, inclusive, of
a Base Rate Loan into a Eurodollar Loan.


           “Credit Documents” means a collective reference to this Credit
Agreement, the Notes, the LOC Documents, each Joinder Agreement, the Agents’ Fee
Letters, the Collateral Documents and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto (in
each case as the same may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time), and “Credit Document” means
any one of them.


            “Credit Facility” shall have the meaning assigned to such term in
the recitals hereto.


            “Credit Parties” means the Borrower and the Guarantors and “Credit
Party” means any one of them.


           “Credit Party Obligations” means, without duplication, (i) all of the
obligations and liabilities of the Credit Parties to the Lenders (including the
Issuing Lender) and the Agent, whenever arising, under this Credit Agreement,
the Notes, the Collateral Documents or any of the other Credit Documents
(including, but not limited to, any interest accruing after the occurrence of a
Bankruptcy Event with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (ii) all liabilities
and obligations, whenever arising, owing from the Borrower to any Lender, or any
Affiliate of a Lender, arising under any Hedging Agreement.


           “Default” means any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.


            “Default Rate” shall have the meaning set forth in Section 3.1(a).


           “Defaulting Lender” means, at any time, any Lender that, (a) has
failed to make a Loan or purchase a Participation Interest required pursuant to
the terms of this Credit Agreement (but only for so long as such Loan is not
made or such Participation Interest is not purchased), (b) has failed to pay to
the Agent or any Lender an amount owed by such Lender pursuant to the terms of
this Credit Agreement (but only for so long as such amount has not been repaid)
or (c) has been deemed insolvent or has become subject to a bankruptcy or
insolvency proceeding or to a receiver, trustee or similar official.


            “Dollars” and “$” means dollars in lawful currency of the United
States of America.


          “Domestic Subsidiary” means, with respect to any Person, any
Subsidiary of such Person which is incorporated or organized under the laws of
any State of the United States or the District of Columbia.


          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Agent, the Issuing Lender and the Swingline Lender, and (ii)
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


          “Environmental Claim” means any investigation, written notice,
violation, written demand, written allegation, action, suit, injunction,
judgment, order, consent decree, penalty, fine, lien, proceeding, or written
claim whether administrative, judicial, or private in nature arising (a)
pursuant to, or in connection with, an actual or alleged violation of, any
Environmental Law, (b) in connection with any Hazardous Material, (c) from any
assessment, abatement, removal, remedial, corrective, or other response action
in connection with an Environmental Law or other order of a Governmental
Authority or (d) from any actual or alleged damage, injury, threat, or harm to
health, safety, natural resources, or the environment.


          “Environmental Laws” means any current or future legal requirement of
any Governmental Authority pertaining to (a) the protection of the health and
safety of the indoor or outdoor environment, (b) the conservation, management,
or use of natural resources and wildlife, (c) the protection or use of surface
water and groundwater, (d) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, release,
threatened release, abatement, removal, remediation or handling of, or exposure
to, any hazardous or toxic substance or material which is or may be harmful to
the environment or (e) pollution (including any release to land surface water
and groundwater) and includes, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, 42 USC 9601 et seq.,
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC 6901 et
seq., Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401 et
seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or binding directive issued thereunder.


          “Equity Issuance” means any issuance by the Borrower or any of its
Subsidiaries to any Person of (a) shares of its Capital Stock other than (i) any
shares of its Capital Stock pursuant to the exercise of options or warrants,
(ii) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity and (iii) in the case of Subsidiaries, any shares of its
Capital Stock issued to the Borrower or any of its Subsidiaries or (b) any
options or warrants relating to its Capital Stock.


          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.


          “ERISA Affiliate” means an entity which is under common control with
any Consolidated Party within the meaning of Section 4001(a)(14) of ERISA, or is
a member of a group which includes any Consolidated Party and which is treated
as a single employer under Sections 414(b) or (c) of the Code.


          “ERISA Event” means (i) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (ii) the withdrawal by any Consolidated Party or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a substantial employer (as such term is defined in Section 4001(a)(2) of
ERISA), or the termination of a Multiple Employer Plan; (iii) the distribution
of a notice of intent to terminate or the actual termination of a Plan pursuant
to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of proceedings to
terminate or the actual termination of a Plan by the PBGC under Section 4042 of
ERISA; (v) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (vi) the complete or partial withdrawal of any
Consolidated Party or any ERISA Affiliate from a Multiemployer Plan; (vii) the
conditions for imposition of a lien under Section 302(f) of ERISA exist with
respect to any Plan; or (viii) the adoption of an amendment to any Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.


           “Eurodollar Loan” means a Loan bearing interest based at a rate
determined by reference to the Eurodollar Rate.


          “Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period, therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) determined by the Agent to be equal to the London
Interbank Offered Rate.


            “Event of Default” means any of the events or circumstances
described in Section 9.1.


            “Existing Credit Agreement” shall have the meaning assigned to such
term in the recitals hereto.


          “Existing Letters of Credit” means the letters of credit described by
date of issuance, letter of credit number, undrawn amount, name of beneficiary
and date of expiry on Schedule 2.2(a).


          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwards, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.


           “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


          “Foreign Subsidiary” means, with respect to any Person, any Subsidiary
of such Person which is not a Domestic Subsidiary of such Person.


           “Fund” means any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.


          “Funded Debt” means, without duplication, the sum of (a) all
Indebtedness of the Borrower and its Subsidiaries for borrowed money, (b) all
purchase money Indebtedness of the Borrower and its Subsidiaries, (c) the
Attributable Indebtedness of the Borrower and its Subsidiaries in respect of
Capital Leases and Synthetic Lease Obligations, (d) all obligations, contingent
or otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account of such
Person (it being understood that, to the extent an undrawn letter of credit
supports another obligation consisting of Indebtedness, in calculating
aggregated Indebtedness only such other obligation shall be included), (e) all
Guaranty Obligations of the Borrower and its Subsidiaries with respect to Funded
Debt of another Person, (f) all Funded Debt of another entity secured by a Lien
on any property of the Borrower and its Subsidiaries whether or not such Funded
Debt has been assumed by the Borrower or any of its Subsidiaries, (g) all Funded
Debt of any partnership or unincorporated joint venture to the extent the
Borrower or one of its Subsidiaries is legally obligated, net of any assets of
such partnership or joint venture, (h) the aggregate amount of uncollected
accounts receivable subject at such time to a sale of receivables (or similar
transaction) (whether or not such transaction would be reflected on the balance
sheet of the Consolidated Parties in accordance with GAAP) and (i) the aggregate
amount of Governmental Reimbursement Program Costs (exclusive of, with respect
to the determination of Funded Debt in any period, the portion of Governmental
Reimbursement Program Costs paid in such period).


           “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis and subject to Section 1.3.


          “Governmental Authority” means any Federal, state, local, provincial
or foreign court or governmental agency, authority, instrumentality or
regulatory body.


           “Governmental Reimbursement Program Cost” means with respect to and
payable by the Borrower and its Subsidiaries the sum of:


     (i)        all amounts (including punitive and other similar amounts)
agreed to be paid or payable (a) in settlement of claims or (b) as a result of a
final, non-appealable judgment, award or similar order, in each case, relating
to participation in Medical Reimbursement Programs;


     (ii)        all final, non-appealable fines, penalties, forfeitures or
other amounts rendered pursuant to criminal indictments or other criminal
proceedings relating to participation in Medical Reimbursement Programs; and


     (iii)        the amount of final, non-appealable recovery, damages, awards,
penalties, forfeitures or similar amounts rendered in any litigation, suit,
arbitration, investigation or other legal or administrative proceeding of any
kind relating to participation in Medical Reimbursement Programs.


          “Guarantor” means each of the Persons identified as a “Guarantor” on
the signature pages hereto and each Person which may hereafter execute a Joinder
Agreement pursuant to Section 7.12, together with their successors and permitted
assigns, and “Guarantor” means any one of them.


           “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or other
obligation or any property constituting security therefor, (b) to advance or
provide funds or other support for the payment or purchase of such indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements but excluding obligations to provide funding for
partnerships and joint ventures) for the benefit of the holder of Indebtedness
of such other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof. The amount of any Guaranty Obligation hereunder
shall (subject to any limitations set forth therein) be deemed to be an amount
equal to the outstanding principal amount of the Indebtedness in respect of
which such Guaranty Obligation is made.


           “Hazardous Materials” means any substance, material or waste defined
or regulated in or under any Environmental Laws.


            “Hedging Agreements” means any interest rate protection agreement or
foreign currency exchange agreement.


           “Indebtedness” means, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of Property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the implied principal
component of all obligations of such Person under Capital Leases, (i) all
obligations of such Person under Hedging Agreements, (j) the maximum amount of
all performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (k) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration (other than as a result of a Change
of Control or an Asset Disposition that does not in fact result in a redemption
of such preferred Capital Stock) at any time prior to the Maturity Date, (l) the
Attributable Indebtedness of such Person with respect to Capital Leases and
Synthetic Lease Obligations, (m) all obligations of such Person to repurchase
any securities which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (n) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, and (o) the aggregate amount of uncollected accounts receivable
of such Person subject at such time to a sale of receivables (or similar
transaction) regardless of whether such transaction is effected without recourse
to such Person or in a manner that would not be reflected on the balance sheet
of such Person in accordance with GAAP.


           “Interest Payment Date” means (a) as to Base Rate Loans, the last day
of each month and the Maturity Date, (b) as to Eurodollar Loans, the last day of
each applicable Interest Period and the Maturity Date and in addition where the
applicable Interest Period for a Eurodollar Loan is greater than three months,
then also on the date three months from the beginning of the Interest Period and
each three months thereafter and (c) with respect to any Swingline Loan, the
date such Loan is required to be repaid and the Maturity Date.


           “Interest Period” means, as to Eurodollar Loans, a period of one
week, one month, two months’, three months’ or six months’ duration, as the
Borrower may elect, commencing, in each case, on the date of the borrowing
(including continuations and conversions thereof); provided, however, (a) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then on the next preceding Business Day), (b) no Interest Period shall extend
beyond the Maturity Date and (c) where an Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month in which
the Interest Period is to end, such Interest Period shall end on the last
Business Day of such calendar month.


           “Investment” in any Person means (a) the acquisition (whether for
cash, property, services, assumption of Indebtedness, securities or otherwise)
of assets comprising all or substantially all of the assets of any Person or of
a division or business unit of a Person (other than equipment, inventory and
supplies in the ordinary course of business and other than any acquisition of
assets constituting a capital expenditure), Capital Stock, bonds, notes,
debentures, partnership, joint ventures or other ownership interests or other
securities of such other Person or (b) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment inventory and supplies in the ordinary
course of business) or (c) any other capital contribution to or investment in
such Person, including, without limitation, any Guaranty Obligations (including
any support for a letter of credit issued on behalf of such Person) incurred for
the benefit of such Person, but excluding any Restricted Payment to such Person.


           “Involuntary Disposition” means any loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any Property of the
Consolidated Parties.


           “Issuing Lender” means Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder and any other Lender that is a commercial bank acceptable to the
Borrower and the Agent.


            “Issuing Lender Fees” shall have the meaning assigned to such term
in Section 3.5(b)(ii).


            “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit 7.12


          “Lender” means any of the Persons identified as a “Lender” on the
signature pages hereto, and any Person which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.


           “Letter of Credit” means (i) any letter of credit issued by the
Issuing Lender for the account of any Credit Party in accordance with the terms
of Section 2.2 and (ii) any Existing Letter of Credit, as such Letter of Credit
or Existing Letter of Credit may be amended, modified, extended, renewed or
replaced.


           “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the Issuing Lender.


            “Letter of Credit Fee” shall have the meaning assigned to such term
in Section 3.5(b)(i).


           “Leverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties for the four fiscal quarter period ending on such date with
respect to the Consolidated Parties on a consolidated basis, the ratio of (a)
Funded Debt of the Consolidated Parties on a consolidated basis on the last day
of such period to (b) Consolidated EBITDA for such period.


           “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.


           “Loan” or “Loans” means the Revolving Loans bearing interest at the
Adjusted Base Rate or the Adjusted Eurodollar Rate and referred to as a Base
Rate Loan or a Eurodollar Loan and/or the Swingline Loans (or any Swingline Loan
bearing interest at the Adjusted Base Rate and referred to as a Base Rate Loan),
individually or collectively, as appropriate.


           “LOC Application” means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
Issuing Lender.


           “LOC Commitment” means the commitment of the Issuing Lender to issue
Letters of Credit in an aggregate face amount at any time outstanding (together
with the amounts of any unreimbursed drawings thereon of up to the LOC Committed
Amount.


            “LOC Committed Amount” shall have the meaning assigned to such term
in Section 2.2.


           “LOC Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any LOC Application or other application therefor, and any
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for (a) the rights and obligations of the parties concerned or at risk of (b)
any collateral security for such obligations.


          “LOC Obligations” means, at any time, the sum of (a) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed by the Borrower.


          “London Interbank Offered Rate” means, for any Interest Period with
respect to a Eurodollar Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Agent from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the commencement of such Interest Period.


          “Material Adverse Effect” means a material adverse effect on (a) the
operations, condition (financial or otherwise) or business of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower,
individually, or the Credit Parties, taken as a whole, to perform its or their
obligations, when such obligations are required to be performed, under this
Credit Agreement or any of the other Credit Documents, or (c) the validity or
enforceability of this Credit Agreement, any of the other Credit Documents, or
the rights and remedies of the Lenders hereunder or thereunder taken as a whole.


          “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Laws, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.


          “Maturity Date” means as to the Revolving Loans, Letters of Credit
(and the related LOC Obligations) and the Swingline Loans, November 23, 2009.


           “Medicaid” means that means-tested entitlement program under Title
XIX of the Social Security Act that provides federal grants to states for
medical assistance based on specific eligibility criteria. (Social Security Act
of 1965, Title XIX, P.L. 89-87, as amended; 42 U.S.C. 1396 et seq.).


           “Medicaid Regulations” means, collectively, (i) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (ii) all applicable provisions
of all federal rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (i) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (i) above;
(iii) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (i) and (ii) above; and
(iv) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.


           “Medical Reimbursement Programs” means the Medicare, Medicaid and
TRICARE programs and any other health care program operated by or financed in
whole or in part by any federal, state or local government.


           “Medicare” means that government-sponsored entitlement program under
Title XVIII of the Social Security Act that provides for a health insurance
system for eligible elderly and disabled individuals. (Social Security Act of
1965, Title XVIII, P.L. 89-87 as amended; 42 U.S.C. 1395 et seq.).


           “Medicare Regulations” means, collectively, all federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statutes succeeding thereto;
together with all applicable provisions of all rules, regulations, manuals and
orders and administrative, reimbursement and other guidelines having the force
of law of all Governmental Authorities (including, without limitation, the
Department of Health and Human Services (“HHS”), CMS, the Office of the
Inspector General for HHS, or any person succeeding to the functions of any of
the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as each may be amended, supplemented or
otherwise modified from time to time.


           “Moody's” means Moody's Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.


           “Multiemployer Plan” means a Plan covered by Title IV of ERISA which
is a multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.


           “Multiple Employer Plan” means a Plan covered by Title IV of ERISA,
other than a Multiemployer Plan, with respect to which any Credit Party or any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
a Credit Party or any of its Subsidiaries or any ERISA Affiliate are
contributing sponsors.


            “Note” or “Notes” means the Revolving Notes, if any, individually or
collectively, as appropriate.


            “Notice of Borrowing” means a request by the Borrower for a
Revolving Loan, in the form of Exhibit 2.1(b).


          “Notice of Extension/Conversion” means the written notice of extension
or conversion in substantially the form of Exhibit 3.2, as required by
Section 3.2.


          “Operating Lease” means, as to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as an operating lease.


           “Participation Interest” means a purchase by a Lender of a
participation in Letters of Credit or LOC Obligations as provided in Section
2.2, in Swingline Loans as provided in Section 2.3 or in any Loans as provided
in Section 3.14.


           “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereto.


           “Permitted Acquisition” shall mean an Acquisition by the Borrower or
any Subsidiary of the Borrower, provided that (a) the capital stock or property
acquired in such Acquisition relates to a line of business similar to the
business of the Borrower and its Subsidiaries engaged in on the Closing Date or
a reasonable extension or expansion thereof or a business ancillary thereto; (b)
in the case of an Acquisition of the capital stock of another Person, (i) the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition and (ii) such Person shall become a
wholly-owned direct or indirect Subsidiary of the Borrower; (c) if the aggregate
consideration for such Acquisition, exceeds $50,000,000, the Borrower shall have
delivered to the Agent, not less than 10 days prior to the consummation of such
Acquisition, a pro forma certificate of a Responsible Officer demonstrating
that, upon giving effect to such Acquisition on a pro forma basis as though it
had occurred on the first day of the relevant calculation period, the Borrower
shall be in compliance with all of the covenants set forth in Section 7.11(b)
and (d) the representations and warranties made by the Borrower herein shall be
true and correct in all material respects at and as if made as of the date of
such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date and no
Default or Event of Default exists as of the date of such Acquisition (after
giving effect thereto).


           “Permitted Investments” means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) inventory, raw materials and general intangibles acquired in
the ordinary course of business, (d) Investments by one Credit Party in another
Credit Party; (e) Investments in notes receivables and loans to directors,
officers or employees of a Credit Party in the ordinary course of business for
reasonable business expenses, not to exceed $2,000,000 in the aggregate, at any
one time outstanding, (f) Permitted Acquisitions, (g) Investments existing on
the date hereof and set forth on Schedule 1.1(a), and (h) other Investments
(including Investments in Foreign Subsidiaries) not to exceed $10,000,000, in
the aggregate, at any one time outstanding.


     “Permitted Liens” mean:

     (i)        Liens in favor of the Agent to secure the Credit Party
Obligations;


     (ii)        Liens (other than Liens created or imposed under ERISA) for
taxes, assessments or governmental charges or levies not yet due or Liens for
taxes being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established (and
as to which the Property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof);


    (iii)        statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);


     (iv)        Liens (other than Liens created or imposed under ERISA)
incurred or deposits made by any Consolidated Party in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);


     (v)        Liens in connection with attachments or judgments (including
judgment or appeal bonds) provided that the judgments secured shall, within 30
days after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within 30 days after the
expiration of any such stay;


     (vi)        easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use or value
of the encumbered Property for its intended purposes;


     (vii)        Liens on Property of any Person securing purchase money
Indebtedness (including Capital Leases and Synthetic Leases) of such Person
permitted under Section 8.1(c), provided that any such Lien attaches to such
Property concurrently with or within 90 days after the acquisition thereof;


     (viii)        leases or subleases granted to others not interfering in any
material respect with the business of any Consolidated Party;


     (ix)        any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;


     (x)        Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 8.6;


     (xi)        normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;


    (xii)        Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;


     (xiii)        Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;


     (xiv)        Liens existing on any Property prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


     (xv)        Liens existing as of the Closing Date and set forth on
Schedule 1.1(b); provided that (a) no such Lien shall at any time be extended to
or cover any Property other than the Property subject thereto on the Closing
Date and (b) the principal amount of the Indebtedness secured by such Liens
shall not be extended, renewed, refunded or refinanced; and


     (xvi)        Liens on the Property of any Person not otherwise contemplated
by the foregoing clauses (i) – (xv) in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding.


           “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.


           “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I (other than Subtitle A or Part 1 of Subtitle
B thereof) or Title IV of ERISA and with respect to which any Credit Party or
any of its Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” within the meaning of Section 3(5) of ERISA.


           “Pledge Agreement” means the amended and restated pledge agreement
dated as of the Closing Date in the form of Exhibit 1.1(a) to be executed in
favor of the Agent by each of the Credit Parties, as amended, modified, restated
or supplemented from time to time.


           “Property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.


            “Register” shall have the meaning assigned to such term in
Section 11.3(c).


           “Regulation T, U, or X” means Regulation T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.


           “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.


           “Reportable Event” means a “reportable event” as defined in Section
4043 of ERISA with respect to which the notice requirements to the PBGC have not
been waived.


           “Required Lenders” means, at any time, Lenders (other than Defaulting
Lenders) holding in the aggregate more than 50 percent (50%) of (i) the
Revolving Commitments (and Participation Interests therein), or (ii) if the
Revolving Commitments have been terminated, the outstanding Loans, LOC
Obligations and Participation Interests (including the Participation Interests
of the Issuing Lender in any Letters of Credit and the Participation Interests
of the Swingline Lender in any Swingline Loans).


           “Requirement of Law” means, as to any Person, the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or final,
non-appealable determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its material property is subject.


           “Responsible Officer” means the Chief Executive Officer, President
and Chief Operating Officer and Executive Vice President and Chief Financial
Officer (or principal accounting and finance officer) or other duly authorized
officer.


           “Restricted Payment” means (i) any dividend or other payment or
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of any Consolidated Party, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving any Consolidated Party), or to the
holders, in their capacity as such, of any shares of any class of Capital Stock
of any Consolidated Party, now or hereafter outstanding (other than dividends or
distributions payable in Capital Stock of the applicable Person or to any Credit
Party (directly or indirectly through Subsidiaries)), (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding and (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of any Consolidated
Party, now or hereafter outstanding (other than the repurchases of the Senior
Convertible Notes by the Borrower).


           “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender (i) to make Revolving Loans in accordance with the
provisions of Section 2.1(a), (ii) to purchase Participation Interests in
Letters of Credit in accordance with the provisions of Section 2.2(c) and (iii)
to purchase Participation Interests in the Swingline Loans in accordance with
the provisions of Section 2.3, in an aggregate principal amount not to exceed
such Lender’s Revolving Committed Amount.


           “Revolving Committed Amount” means (i) with regard to the Lenders
collectively, the aggregate maximum amount of Revolving Loans as may be reduced
from time to time as provided in Section 3.4 and (ii) with regard to each
Lender, the amount of such Lender’s Revolving Commitment, as such amount may be
reduced from time to time as provided in Section 3.4. The initial Revolving
Committed Amount of each Lender is set forth on Schedule 2.1(a).


           “Revolving Commitment Percentage” means, for each Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 11.3.


            “Revolving Loans” means the Revolving Loans made to the Borrower
pursuant to Section 2.1.


          “Revolving Note” or “Revolving Notes” means the promissory notes of
the Borrower in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, supplemented, extended,
renewed or replaced from time to time and as evidenced in the form of Exhibit
2.1(e).


          “S&P” means Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., or any successor or assignee of the business of such division in the
business of rating securities.


           “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.


            “Securities Act” means the Securities Act of 1933, as amended, and
all regulations issued pursuant thereto.


           “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended, and all regulations issued pursuant thereto.


           “Senior Convertible Noteholder” means any one of the holders from
time to time of the Senior Convertible Notes.


           “Senior Convertible Notes” means a collective reference to the
Borrower’s 3.375% convertible senior notes in the aggregate principal amount of
$250,000,000 under that certain indenture between the Borrower and U.S. Bank
National Association, dated as of August 20, 2003 (the “Senior Convertible
Indenture”).


           “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan or a Multiple Employer Plan.


           “Social Security Act” means the Social Security Act as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed also to refer to any successor sections.


           “Stark I and II” means Section 1877 of the Social Security Act as set
forth at Section 1395nn of Title 42 of the United States Code, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time.


           “Subordinated Indebtedness” means up to $200,000,000 of Indebtedness
of the Borrower (a) having a maturity of not less than 7 years, (b) no scheduled
amortization and (c) containing other terms, including subordination provisions,
reasonably acceptable to the Agent and the Required Lenders.


           “Subsidiary” means, as to any Person, (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, association, joint venture or other
entity in which such person directly or indirectly through Subsidiaries has more
than a 50% equity interest at any time or (c) any other entity whose financial
information is consolidated with the Borrower’s financial statements in
accordance with GAAP.


           “Swingline Commitment” means the commitment of the Swingline Lender
to make Swingline Loans in an aggregate principal amount at any time outstanding
of up to the Swingline Committed Amount.


            “Swingline Committed Amount” shall have the meaning assigned to such
term in Section 2.3(a).


            “Swingline Lender” means Bank of America, N.A.


            “Swingline Loan” shall have the meaning assigned to such term in
Section 2.3(a).


           “Synthetic Lease Obligation” means the monetary obligation of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention
lease, or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).


            “Taxes” shall have the meaning assigned to such term in
Section 3.11(a).


           “TRICARE” means the United States Department of Defense health care
program for service families, including but not limited to, TRICARE PRIME,
TRICARE EXTRA, and TRICARE STANDARD and any successor and predecessor thereof.


           “Unused Revolving Committed Amount” means, for any period, the amount
by which (a) the then applicable Revolving Committed Amount exceeds (b) the
daily average sum for such period of (i) the outstanding aggregate principal
amount of all Revolving Loans (but not including any Swingline Loans) plus (ii)
the outstanding aggregate principal amount of all LOC Obligations.


           “Voting Stock” means, with respect to any Person, Capital Stock
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


     1.2      Computation of Time Periods and Other Definitional Provisions.

     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

     1.3      Accounting Terms.

     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.1;
provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or (b)
either the Agent or the Required Lenders shall so object in writing within 60
days after delivery of such financial statements (or after the Lenders have been
informed of the change in GAAP affecting such financial statements, if later,
and the impact of such change), then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Borrower
to the Lenders as to which no such objection shall have been made.

     1.4      Letter of Credit Amounts.

     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any LOC Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

SECTION 2

CREDIT FACILITY

     2.1      Revolving Loans.

     (a)        Revolving Commitment. Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make available to the Borrower such Lender’s
Revolving Commitment Percentage of revolving credit loans requested by the
Borrower in Dollars (“Revolving Loans”) from time to time from the Closing Date
until the Maturity Date, or such earlier date as the Revolving Commitments shall
have been terminated as provided herein; provided, however, that the sum of the
aggregate outstanding principal amount of Revolving Loans shall not exceed FIVE
HUNDRED MILLION DOLLARS ($500,000,000) (as such aggregate maximum amount may be
reduced from time to time as provided in Section 3.4, the “Revolving Committed
Amount”); provided, further, (A) with regard to each Lender individually, such
Lender’s pro rata share of the outstanding Revolving Loans plus such Lender’s
Participation Interest in the LOC Obligations plus such Lender’s Participation
Interest in the Swingline Loans shall not exceed such Lender’s Revolving
Committed Amount, and (B) the sum of the aggregate outstanding principal amount
of Revolving Loans plus LOC Obligations plus Swingline Loans shall not exceed
the aggregate Revolving Committed Amount. Revolving Loans may consist of Base
Rate Loans or Eurodollar Loans, or a combination thereof, as the Borrower may
request; provided, however, that no more than 8 Eurodollar Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period). Revolving Loans hereunder may be
repaid and reborrowed in accordance with the provisions hereof.


     (b)        Revolving Loan Borrowings.


     (i)        Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by written notice (or telephonic notice promptly confirmed with a
written Notice of Borrowing) to the Agent not later than 2:00 P.M. (Charlotte,
North Carolina time) on the Business Day prior to the date of the requested
borrowing in the case of Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of Eurodollar Loans. Each such
request for borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Base Rate Loans, Eurodollar
Loans or a combination thereof, and if Eurodollar Loans are requested, the
Interest Period(s) therefor. A form of Notice of Borrowing (a “Notice of
Borrowing”) is attached as Exhibit 2.1(b). If the Borrower shall fail to specify
in any such Notice of Borrowing (I) an applicable Interest Period in the case of
a Eurodollar Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for a Base Rate Loan hereunder. The
Agent shall give notice to each affected Lender promptly upon receipt of each
Notice of Borrowing pursuant to this Section 2.1(b)(i), the contents thereof and
each such Lender’s share of any borrowing to be made pursuant thereto.


     (ii)        Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is
a Revolving Loan shall be in a minimum aggregate principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).


     (iii)        Advances. Each Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Agent for the
account of the Borrower as specified in Section 3.15(a), or in such other manner
as the Agent may specify in writing, by 2:00 P.M. (Charlotte, North Carolina
time) on the date specified in the applicable Notice of Borrowing in Dollars and
in funds immediately available to the Agent. Such borrowing will then be made
available to the Borrower by the Agent by crediting the account of the Borrower
on the books of such office with the aggregate of the amounts made available to
the Agent by the Lenders and in like funds as received by the Agent.


     (c)        Repayment. The principal amount of all Revolving Loans shall be
due and payable in full on the Maturity Date, unless accelerated sooner pursuant
to Section 9.2.


     (d)        Interest. Subject to the provisions of Section 3.1,


     (i)        Base Rate Loans. During such periods as Revolving Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a per annum rate equal to the Adjusted Base Rate.


     (ii)        Eurodollar Loans. During such periods as Revolving Loans shall
be comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans
shall bear interest at a per annum rate equal to the Adjusted Eurodollar Rate.


  Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).


     (e)        Revolving Notes. The Revolving Loans made by each Lender may,
upon the request of a Lender, be evidenced by a duly executed promissory note of
the Borrower to such Lender in an original principal amount equal to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount and
in substantially the form of Exhibit 2.1(e).


     2.2      Letter of Credit Subfacility.

     (a)        Issuance.


     (i)        Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, the Issuing Lender agrees
to issue, and each Lender with a Revolving Commitment severally agrees to
participate in the issuance by the Issuing Lender of, standby Letters of Credit
in Dollars from time to time from the Closing Date until the date thirty (30)
days prior to the Maturity Date as the Borrower may request, in a form
acceptable to the Issuing Lender; provided, however, that (i) the LOC
Obligations outstanding shall not at any time exceed TWENTY MILLION DOLLARS
($20,000,000) (the “LOC Committed Amount”) and (ii) the sum of the aggregate
outstanding principal amount of Revolving Loans plus LOC Obligations plus
Swingline Loans shall not at any time exceed the aggregate Revolving Committed
Amount. No Letter of Credit shall (x) have an original expiry date more than one
year from the date of issuance (provided that any such Letter of Credit may
contain customary “evergreen” provisions pursuant to which the expiry date is
automatically extended by a specific time period unless the Issuing Lender gives
notice to the beneficiary of such Letter of Credit at least a specified time
period prior to the expiry date then in effect) or (y) as originally issued or
as extended, have an expiry date extending beyond the date thirty (30) days
prior to the Maturity Date. Each Letter of Credit shall comply with the related
LOC Documents. The issuance and expiry dates of each Letter of Credit shall be a
Business Day.


     (ii)        The Issuing Lender shall not issue any Letter of Credit, if:


     (A)        subject to customary “evergreen” provisions, the expiry date of
such requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Lenders have approved
such expiry date; or


     (B)        the expiry date of such requested Letter of Credit would occur
after the Maturity Date, unless all the Lenders have approved such expiry date.


     (iii)        The Issuing Lender shall not be under any obligation to issue
any Letter of Credit if:


     (A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;


     (B)        the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender;


     (C)        such Letter of Credit is to be denominated in a currency other
than Dollars; or


     (D)        a default of any Lender’s obligations to fund under
Section 2.2(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Issuing Lender has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.


     (iv)        The Issuing Lender shall not amend any Letter of Credit if the
Issuing Lender would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.


     (v)        The Issuing Lender shall be under no obligation to amend any
Letter of Credit if (A) the Issuing Lender would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


     (vi)        The Issuing Lender shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Lender shall have all of the benefits and immunities
(A) provided to the Agent in Section 10 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with any Letters of
Credit issued by it or proposed to be issued by it and the LOC Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Lender.


     (vii)        Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the Issuing Lender (with a
copy to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application must be received by the Issuing Lender and the Agent not
later than 11:00 a.m. at least five Business Days (or such later date and time
as the Agent and the Issuing Lender may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Issuing Lender: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Lender may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Lender (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
reasonably require. Additionally, the Borrower shall furnish to the Issuing
Lender and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as the Issuing Lender or the Agent may reasonably require.


     (viii)        Promptly after receipt of any Letter of Credit Application,
the Issuing Lender will confirm with the Agent (by telephone or in writing) that
the Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, the Issuing Lender will provide the Agent with a copy
thereof. Unless the Issuing Lender has received written notice from any Lender,
the Agent or any Credit Party, at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Section 5 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Issuing Lender shall, on
the requested date, issue a Letter of Credit for the account of the Borrower (or
the applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with the Issuing Lender’s usual and customary
business practices.


     (ix)        Each Issuing Lender shall provide to the Agent a list of
outstanding Letters of Credit (together with amounts) issued by it on a monthly
basis (and upon the request of the Agent. Promptly after its delivery of any
Letter of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the Issuing Lender will also
deliver to the Borrower and the Agent a true and complete copy of such Letter of
Credit or amendment.


     (b)        Notice and Reports. The Issuing Lender will, at least quarterly
and more frequently upon request, disseminate to each of the Lenders a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
the prior report, and including therein, among other things, the beneficiary,
the face amount and the expiry date, as well as any payment or expirations which
may have occurred.


     (c)        Participation. Each Lender with a Revolving Commitment, upon
issuance of a Letter of Credit (or, in the case of each Existing Letter of
Credit, on the Closing Date), shall be deemed to have purchased without recourse
a Participation Interest from the Issuing Lender in such Letter of Credit and
the obligations arising thereunder and any collateral relating thereto, in each
case in an amount equal to its pro rata share of the obligations under such
Letter of Credit (based on the respective Revolving Commitment Percentages of
the Lenders) and shall absolutely, unconditionally and irrevocably assume and be
obligated to pay to the Issuing Lender and discharge when due, its pro rata
share of the obligations arising under such Letter of Credit. Without limiting
the scope and nature of each Lender’s Participation Interest in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed by the
Borrower as required hereunder or under any such Letter of Credit, each such
Lender shall pay to the Issuing Lender its pro rata share of such unreimbursed
drawing in same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of clause (d) below. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.


     (d)        Reimbursement. In the event of any drawing under any Letter of
Credit, the Issuing Lender will promptly notify the Borrower. Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to otherwise reimburse the Issuing Lender for such drawing, the Borrower shall
be deemed to have requested that the Lenders make a Revolving Loan in the amount
of the drawing as provided in clause (e) below on the related Letter of Credit,
the proceeds of which will be used to satisfy the related reimbursement
obligations. The Borrower promises to reimburse the Issuing Lender on the day of
drawing under any Letter of Credit (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds. If the Borrower shall fail
to reimburse the Issuing Lender as provided hereinabove, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the Adjusted
Base Rate plus 2%. The Borrower’s reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances irrespective of any rights of
setoff, counterclaim or defense to payment the Borrower may claim or have
against the Issuing Lender, the Agent, the Lenders, the beneficiary of the
Letter of Credit drawn upon or any other Person, including without limitation
any defense based on any failure of the Borrower or any other Credit Party to
receive consideration or the legality, validity, regularity or unenforceability
of the Letter of Credit. The Issuing Lender will promptly notify the other
Lenders of the amount of any unreimbursed drawing and each Lender shall promptly
pay to the Agent for the account of the Issuing Lender in Dollars and in
immediately available funds, the amount of such Lender’s pro rata share of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from the Issuing Lender if such notice is received at or
before 2:00 P.M. (Charlotte, North Carolina time), and otherwise such payment
shall be made at or before 12:00 Noon (Charlotte, North Carolina time) on the
Business Day next succeeding the day such notice is received. If such Lender
does not pay such amount to the Issuing Lender in full upon such request, such
Lender shall, on demand, pay to the Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date that such
Lender is required to make payments of such amount pursuant to the preceding
sentence, the Federal Funds Rate and thereafter at a rate equal to the Base
Rate. Each Lender’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the
obligations of the Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a Lender to the Issuing Lender, such Lender shall,
automatically and without any further action on the part of the Issuing Lender
or such Lender, acquire a Participation Interest in an amount equal to such
payment (excluding the portion of such payment constituting interest owing to
the Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against the Borrower with respect thereto.


     (e)        Repayment with Revolving Loans. On any day on which the Borrower
shall have requested, or been deemed to have requested, a Revolving Loan advance
to reimburse a drawing under a Letter of Credit, the Agent shall give notice to
the Lenders that a Revolving Loan has been requested or deemed requested by the
Borrower to be made in connection with a drawing under a Letter of Credit, in
which case a Revolving Loan advance comprised of Base Rate Loans (or Eurodollar
Loans to the extent the Borrower has complied with the procedures of
Section 2.1(b)(i) with respect thereto) shall be immediately made to the
Borrower by all Lenders (notwithstanding any termination of the Commitments
pursuant to Section 9.2) pro rata based on the respective Revolving Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Commitments pursuant to Section 9.2) and the proceeds thereof shall be
paid directly to the Issuing Lender for application to the respective LOC
Obligations. Each such Lender hereby irrevocably agrees to make its pro rata
share of each such Revolving Loan immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding
sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount for advances of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 5.2 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) failure for any such
request or deemed request for Revolving Loan to be made by the time otherwise
required hereunder, (v) whether the date of such borrowing is a date on which
Revolving Loans are otherwise permitted to be made hereunder or (vi) any
termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower or any other Credit Party), then
each such Lender hereby agrees that it shall forthwith purchase (as of the date
such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Issuing Lender such Participation Interests in the outstanding LOC
Obligations as shall be necessary to cause each such Lender to share in such LOC
Obligations ratably (based upon the respective Revolving Commitment Percentages
of the Lenders (determined before giving effect to any termination of the
Commitments pursuant to Section 9.2)), provided that at the time any purchase of
Participation Interests pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Issuing Lender, to the extent
not paid to the Issuing Lender by the Borrower in accordance with the terms of
clause (d) above, interest on the principal amount of Participation Interests
purchased for each day from and including the day upon which such borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interests, at the rate equal to, if paid within two (2) Business
Days of the date of the Revolving Loan advance, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate.


     (f)        Designation of Consolidated Parties as Account Parties.
Notwithstanding anything to the contrary set forth in this Credit Agreement,
including without limitation Section 2.2(a), a Letter of Credit issued hereunder
may contain a statement to the effect that such Letter of Credit is issued for
the account of any Subsidiary of the Borrower, provided that notwithstanding
such statement, the Borrower shall be the actual account party for all purposes
of this Credit Agreement for such Letter of Credit and such statement shall not
affect the Borrower’s reimbursement obligations hereunder with respect to such
Letter of Credit.


     (g)        Renewal, Extension. The renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.


     (h)        Uniform Customs and Practices. The Issuing Lender may have the
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits (the “UCP”) or the International Standby Practices 1998 (the “ISP98”),
in either case as published as of the date of issue by the International Chamber
of Commerce, in which case the UCP or the ISP98, as applicable, may be
incorporated therein and deemed in all respects to be a part thereof.


     (i)        Indemnification; Nature of Issuing Lender’s Duties.


     (i)        In addition to its other obligations under this Section 2.2, the
Borrower hereby agrees to pay, and protect, indemnify and save each Lender
(including the Issuing Lender) harmless from and against, any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) that such Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of such Lender to honor a drawing under a Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).


     (ii)        As between the Borrower and the Lenders (including the Issuing
Lender), the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof. No Lender (including the
Issuing Lender) shall be responsible: (A) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) for errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher; (D) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (E) for any consequences arising from causes beyond
the control of such Lender, including, without limitation, any Government Acts.
None of the above shall affect, impair, or prevent the vesting of the Issuing
Lender’s rights or powers hereunder.


     (iii)        In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Lender (including the Issuing Lender), under or in connection with any Letter of
Credit or the related certificates, if taken or omitted in the absence of gross
negligence, willful misconduct or bad faith, shall not put such Lender under any
resulting liability to the Borrower or any other Credit Party; provided, that
the Issuing Bank shall make payment under a Letter of Credit only in respect of
a draft that strictly conforms to the requirements thereof. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify each Lender (including the Issuing Lender) against any and
all risks involved in the issuance of the Letters of Credit, all of which risks
are hereby assumed by the Borrower (on behalf of itself and each of the other
Credit Parties), including, without limitation, any and all Government Acts. No
Lender (including the Issuing Lender) shall, in any way, be liable for any
failure by such Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of such Lender.


     (iv)        Nothing in this clause (i) is intended to limit the
reimbursement obligations of the Borrower contained in clause (d) above. The
obligations of the Borrower under this clause (i) shall survive the termination
of this Credit Agreement. No act or omission of any current or prior beneficiary
of a Letter of Credit shall in any way affect or impair the rights of the
Lenders (including the Issuing Lender) to enforce any right, power or benefit
under this Credit Agreement.


     (v)        Notwithstanding anything to the contrary contained in this
clause (i), the Borrower shall have no obligation to indemnify any Lender
(including the Issuing Lender) in respect of any liability incurred by such
Lender (A) arising solely out of the gross negligence or willful misconduct of
such Lender, as determined by a court of competent jurisdiction, or (B) caused
by such Lender’s failure to pay under any Letter of Credit after presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit, as determined by a court of competent jurisdiction, unless such
payment is prohibited by any law, regulation, court order or decree.


     (j)        Responsibility of Issuing Lender. It is expressly understood and
agreed that the obligations of the Issuing Lender hereunder to the Lenders are
only those expressly set forth in this Credit Agreement and that the Issuing
Lender shall be entitled to assume that the conditions precedent set forth in
Section 5.2 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.2 shall be deemed to prejudice the
right of any Lender to recover from the Issuing Lender any amounts made
available by such Lender to the Issuing Lender pursuant to this Section 2.2 in
the event that the payment with respect to a Letter of Credit constituted gross
negligence or willful misconduct on the part of the Issuing Lender.


     (k)        Conflict with LOC Documents. In the event of any conflict
between this Credit Agreement and any LOC Document (including any letter of
credit application), this Credit Agreement shall control.


     2.3      Swingline Loans.

    (a)         Swingline Commitment. Subject to the terms and conditions hereof
and in reliance upon the representations and warranties herein set forth, the
Swingline Lender, in its individual capacity, agrees to make certain revolving
credit loans to the Borrower (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) from time to time from the Closing Date until the Maturity
Date for the purposes hereinafter set forth; provided, however, (i) the
aggregate principal amount of Swingline Loans outstanding at any time shall not
exceed TWENTY MILLION DOLLARS ($20,000,000) (the “Swingline Committed Amount”),
and (ii) the sum of the aggregate principal amount of Revolving Loans
outstanding plus LOC Obligations plus obligations in respect of Swingline Loans
outstanding at any time shall not exceed the aggregate Revolving Committed
Amount. Swingline Loans hereunder shall be made as a Base Rate Loan in
accordance with the provisions of this Section 2.3, and may be repaid and
reborrowed in accordance with the provisions hereof.

    (b)         Swingline Loan Advances.

     (i)        Notices; Disbursement. Whenever the Borrower desires a Swingline
Loan advance hereunder, the Borrower shall give written notice (or telephone
notice promptly confirmed in writing) to the Swingline Lender not later than
2:00 P.M. (Charlotte, North Carolina time) on the Business Day of the requested
Swingline Loan advance. Each such notice shall be irrevocable and shall specify
(A) that a Swingline Loan advance is requested, (B) the date of the requested
Swingline Loan advance (which shall be a Business Day) and (C) the principal
amount of the Swingline Loan advance requested. Each Swingline Loan shall be
made as a Base Rate Loan and shall have such maturity date as set forth in
clause (iii) below. Unless the Swingline Lender has received notice (by
telephone or in writing) from the Agent (including at the request of any Lender)
prior to 2:00 p.m. (Charlotte, North Carolina time) on the date of the proposed
Swingline Loan Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.3(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
(Charlotte, North Carolina time) on the Business Day of the requested borrowing,
make the amount of its Swingline Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swingline Lender in
immediately available funds.


     (ii)        Minimum Amount. Each Swingline Loan shall be in a minimum
principal amount of $100,000 and in integral multiples of $100,000 in excess
thereof (or the remaining amount of the Swingline Committed Amount, if less).


     (iii)        Repayment of Swingline Loans. The principal amount of all
Swingline Loans shall be due and payable on the earlier of (A) a date that is
ten (10) Business Days from the date of advance thereof or (B) the Maturity
Date. The Swingline Lender may, at any time, in its sole discretion, by written
notice to the Borrower and the Lenders, demand repayment of its Swingline Loans
by way of a Revolving Loan advance, in which case the Borrower shall be deemed
to have requested a Revolving Loan advance comprised solely of Base Rate Loans
in the amount of such Swingline Loans; provided, however, that any such demand
shall be deemed to have been given one Business Day prior to the Maturity Date
and on the date of the occurrence of any Event of Default described in Section
9.1 and upon acceleration of the Indebtedness hereunder and the exercise of
remedies in accordance with the provisions of Section 9.2. Each Lender hereby
irrevocably agrees to make its pro rata share of each such Revolving Loan in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) the amount of such borrowing may not comply with the minimum
amount for advances of Revolving Loans otherwise required hereunder, (ii)
whether any conditions specified in Section 5.2 are then satisfied, (iii)
whether a Default or Event of Default then exists, (iv) failure of any such
request or deemed request for Revolving Loan to be made by the time otherwise
required hereunder, (v) whether the date of such borrowing is a date on which
Revolving Loans are otherwise permitted to be made hereunder or (vi) any
termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Lender hereby agrees
that it shall forthwith purchase (as of the date such borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
Revolving Commitment Percentage of the Revolving Committed Amount, provided that
(A) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender in accordance with the terms of subsection (c)(ii) hereof,
interest on the principal amount of participation purchased for each day from
and including the day upon which such borrowing would otherwise have occurred to
but excluding the date of payment for such participation, at the rate equal to
the Federal Funds Rate.


    (c)         Interest on Swingline Loans.

     (i)        Subject to the provisions of Section 3.1, each Swingline Loan
shall bear interest at the rate per annum equal to the Adjusted Base Rate in
accordance with the provisions of Section 2.3(b).


     (ii)        Interest on Swingline Loans shall be payable in arrears on each
applicable Interest Payment Date (or at such other times as may be specified
herein).


SECTION 3

GENERAL PROVISIONS APPLICABLE TO LOANS

     3.1      Default Rate.

    (a)         If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Adjusted Base Rate
plus 2% (the “Default Rate”) to the fullest extent permitted by applicable Laws.

    (b)         If any amount (other than principal of any Loan) payable by the
Borrower under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

    (c)         Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Credit Party Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

    (d)         Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

     3.2      Extension and Conversion.

     The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.8, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) without the consent of the Required
Lenders, Eurodollar Loans may be extended, and Base Rate Loans may be converted
into Eurodollar Loans, only if no Event of Default has occurred and is
continuing on the date of extension or conversion, (iii) Loans extended as, or
converted into, Eurodollar Loans shall be subject to the terms of the definition
of “Interest Period” set forth in Section 1.1 and shall be in such minimum
amounts as provided in Section 2.1(b)(ii), (iv) no more than 8 Eurodollar Loans
shall be outstanding hereunder at any time (it being understood that, for
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they begin on the same date,
although borrowings, extensions and conversions may, in accordance with the
provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period), (v) any request
for extension or conversion of a Eurodollar Loan which shall fail to specify an
Interest Period shall be deemed to be a request for an Interest Period of one
month and (vi) Swingline Loans may not be extended or converted pursuant to this
Section 3.2. Each such extension or conversion shall be effected by the Borrower
by giving a Notice of Extension/Conversion (or telephonic notice promptly
confirmed in writing) to the office of the Agent specified in Schedule 11.1, or
at such other office as the Agent may designate in writing, prior to 2:00 P.M.
(Charlotte, North Carolina time) on the Business Day prior to, in the case of
the conversion of a Eurodollar Loan into a Base Rate Loan, and on the third
Business Day prior to, in the case of the extension of a Eurodollar Loan as, or
conversion of a Base Rate Loan into, a Eurodollar Loan, the date of the proposed
extension or conversion, specifying the date of the proposed extension or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto. Each request for extension or conversion
shall be irrevocable. In the event the Borrower fails to request extension or
conversion of any Eurodollar Loan in accordance with this Section 3.2, or any
such conversion or extension is not permitted or required by this Credit
Agreement, then such Eurodollar Loan shall be automatically converted into a
Base Rate Loan at the end of the Interest Period applicable thereto. The Agent
shall give each Lender notice as promptly as practicable of any such proposed
extension or conversion affecting any Loan.

     3.3      Prepayments.

     (a)        Voluntary Prepayments. The Borrower shall have the right to
prepay Loans in whole or in part from time to time; provided, however, that each
partial prepayment of Loans (other than Swingline Loans) shall be in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof (or the then remaining principal balance of the Revolving Loans, if
less). Subject to the foregoing terms, amounts prepaid under this Section 3.3(a)
shall be applied as the Borrower may elect; provided that if the Borrower shall
fail to specify, voluntary prepayments shall be applied to Revolving Loans,
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments under this Section 3.3(a) shall be
subject to Section 3.12, but otherwise without premium or penalty, and, other
than with respect to Revolving Loans, shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.


     (b)        Mandatory Prepayments.


     (i)        (A) Revolving Committed Amount. If at any time, the sum of the
aggregate outstanding principal amount of Revolving Loans plus LOC Obligations
plus Swingline Loans shall exceed the aggregate Revolving Committed Amount, the
Borrower immediately shall prepay the Revolving Loans and (after all Revolving
Loans have been repaid) cash collateralize the LOC Obligations, in an amount
sufficient to eliminate such excess.


     (B)        LOC Committed Amount. If at any time, the sum of the aggregate
principal amount of LOC Obligations shall exceed the LOC Committed Amount, the
Borrower immediately shall cash collateralize the LOC Obligations in an amount
sufficient to eliminate such excess.


     (ii)        Application of Mandatory Prepayments. All amounts required to
be paid pursuant to this Section 3.3(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Section 3.3(b)(i)(A), to Revolving
Loans and (after all Revolving Loans have been repaid) to a cash collateral
account in respect of LOC Obligations and (B) with respect to all amounts
prepaid pursuant to Section 3.3(b)(i)(B), to a cash collateral account in
respect of LOC Obligations. Within the parameters of the applications set forth
above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities. All prepayments
under this Section 3.3(b) shall be subject to Section 3.12, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.


     3.4      Termination and Reduction of Revolving Committed Amount.

     (a)        Voluntary Reductions. The Borrower may from time to time
permanently reduce or terminate the Revolving Committed Amount in whole or in
part (in minimum aggregate amounts of $5,000,000 or in integral multiples of
$1,000,000 in excess thereof (or, if less, the full remaining amount of the then
applicable Revolving Committed Amount)) upon five Business Days’ prior written
notice to the Agent; provided, however, no such termination or reduction shall
be made which would cause the sum of the aggregate outstanding principal amount
of Revolving Loans plus LOC Obligations plus Swingline Loans to exceed the
Revolving Committed Amount, unless, concurrently with such termination or
reduction, the Revolving Loans are repaid to the extent necessary to eliminate
such excess. The Agent shall promptly notify each affected Lender of receipt by
the Agent of any notice from the Borrower pursuant to this Section 3.4(a).


     (b)        Maturity Date. The Revolving Commitments, the LOC Commitment and
the Swingline Commitment shall automatically terminate on the Maturity Date


     (c)        General. The Borrower shall pay to the Agent for the account of
the Lenders in accordance with the terms of Section 3.5(a), on the date of each
termination or reduction of the Revolving Committed Amount, the Commitment Fee
accrued through the date of such termination or reduction on the amount of the
Revolving Committed Amount so terminated or reduced.


     3.5      Fees.

     (a)        Commitment Fee. In consideration of the Revolving Commitments of
the Lenders hereunder, the Borrower promises to pay to the Agent for the account
of each Lender a fee (the “Commitment Fee”) on the Unused Revolving Committed
Amount computed at a per annum rate for each day during the applicable
Commitment Fee Calculation Period (hereinafter defined) at a rate equal to the
Applicable Percentage in effect from time to time. The Commitment Fee shall
commence to accrue on the Closing Date and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December
(and on any date that the Revolving Committed Amount is reduced and on the
Maturity Date) for the immediately preceding quarter (or portion thereof) (each
such quarter or portion thereof for which the Commitment Fee is payable
hereunder being herein referred to as an “Commitment Fee Calculation Period”),
beginning with the first of such dates to occur after the Closing Date.


     (b)        Letter of Credit Fees.


     (i)        Letter of Credit Issuance Fee. In consideration of the issuance
of Letters of Credit hereunder, the Borrower promises to pay to the Agent for
the account of each Lender a fee (the “Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such Letter of Credit (whether or not such maximum amount is
then in effect under such Letter of Credit) computed at a per annum rate for
each day from the date of issuance to the date of expiration equal to the
Applicable Percentage. The Letter of Credit Fee will be payable quarterly in
arrears on the last Business Day of each March, June, September and December for
the immediately preceding quarter (or a portion thereof).


     (ii)        Issuing Lender Fees. In addition to the Letter of Credit Fee
payable pursuant to clause (i) above, the Borrower promises to pay to the Agent
for the account of the Issuing Lender without sharing by the other Lenders (i) a
letter of credit fronting fee of 0.125% on the average daily maximum amount
available to be drawn under each Letter of Credit computed at a per annum rate
for each day from the date of issuance to the date of expiration (which fronting
fee shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December for the immediately preceding quarter (or a
portion thereof)) and (ii) the customary charges from time to time of the
Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit.


     (c)        Administrative Fees. The Borrower promises to pay to the Agent,
for its own account, for the account of the Issuing Lender and for the account
of Banc of America Securities LLC, and Bank of Nova Scotia, as applicable, the
fees referred to in the applicable Agent’s Fee Letter.


     3.6      Capital Adequacy.

     If any Lender has determined that the adoption or the becoming effective
of, or any change in, or any change by any Governmental Authority, central bank
or comparable agency charged with the interpretation or administration thereof
in the interpretation or administration of, any applicable law, rule or
regulation regarding capital adequacy in any case occurring after the date
hereof, or change after the date hereof in the manner of compliance by such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy), then, if such Lender
generally is assessing such amounts to its borrowers that are similarly situated
with the Borrower, upon notice from such Lender to the Borrower, which notice
shall include a calculation of such additional amounts in reasonable detail, the
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction. Each determination by
any such Lender of amounts owing under this Section shall, absent manifest
error, be conclusive and binding on the parties hereto.

     3.7      Limitation on Eurodollar Loans.

     If on or prior to the first day of any Interest Period for any Eurodollar
Loan:

     (a)        the Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or


     (b)        the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;


then the Agent shall give the Borrower prompt notice thereof, and so long as
such condition remains in effect, the Lenders shall be under no obligation to
make additional Eurodollar Loans, Continue Eurodollar Loans, or to Convert Base
Rate Loans into Eurodollar Loans and the Borrower shall, on the last day(s) of
the then current Interest Period(s) for the outstanding Eurodollar Loans, either
prepay such Eurodollar Loans or Convert such Eurodollar Loans into Base Rate
Loans in accordance with the terms of this Credit Agreement.

     3.8      Illegality.

     Notwithstanding any other provision of this Credit Agreement, in the event
that it becomes unlawful for any Lender or its Applicable Lending Office to
make, maintain, or fund Eurodollar Loans hereunder, then such Lender shall
promptly notify the Borrower thereof and such Lender’s obligation to make or
Continue Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans
shall be suspended until such time as such Lender may again make, maintain, and
fund Eurodollar Loans (in which case the provisions of Section 3.10 shall be
applicable).

     3.9      Requirements of Law.

     If the adoption of any applicable law, rule, or regulation, or any change
in any applicable law, rule, or regulation, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank, or
comparable agency charged with the interpretation or administration thereof, in
any case after the date hereof or change after the date hereof in the manner of
compliance by any Lender (or its Applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank, or comparable agency:

     (i)        shall subject such Lender (or its Applicable Lending Office) to
any tax, duty, or other charge with respect to any Eurodollar Loans, its Notes,
or its obligation to make Eurodollar Loans, or change the basis of taxation of
any amounts payable to such Lender (or its Applicable Lending Office) under this
Credit Agreement or its Notes in respect of any Eurodollar Loans (other than
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office or such Applicable Lending Office);


     (ii)        shall impose, modify, or deem applicable any reserve (including
any reserve imposed by the Board of Governors of the Federal Reserve System,
special deposit, capital, assessment, or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or (or
its Applicable Lending Office), including the Commitment of such Lender
hereunder; or


     (iii)        shall impose on such Lender (or its Applicable Lending Office)
or the London interbank market any other condition affecting this Credit
Agreement or its Notes or any of such extensions of credit or liabilities or
commitments;


and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then, if such Lender generally
is assessing such amounts to its borrowers that are similarly situated with the
Borrower, the Borrower shall pay to such Lender on demand such amount or amounts
as will compensate such Lender for such increased cost or reduction. If any
Lender requests compensation by the Borrower under this Section 3.9, the
Borrower may, by notice to such Lender (with a copy to the Agent), suspend the
obligation of such Lender to make or Continue Eurodollar Loans, or to Convert
Base Rate Loans into Eurodollar Loans, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.10 shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested. Each
Lender shall promptly notify the Borrower and the Agent of any event of which it
has knowledge, occurring after the date hereof, which will entitle such Lender
to compensation pursuant to this Section 3.9 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender,
be otherwise disadvantageous to it. Any Lender claiming compensation under this
Section 3.9 shall furnish to the Borrower and the Agent a statement setting
forth the additional amount or amounts to be paid to it hereunder, and
reflecting the computation thereof in reasonable detail, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods. The Borrower
shall not be required to compensate a Lender pursuant to this Section 3.9 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrower of the change of law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided that, if the change of law giving rise to such
increased costs or reductions is retroactive, then such 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
The provisions of this Section 3.9 shall survive repayment of the loans and
obligations under the Credit Documents and termination of the Commitments
hereunder.

     3.10      Treatment of Affected Loans.

     If the obligation of any Lender to make any Eurodollar Loan or to Continue,
or to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant
to Section 3.7, 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Loans (or, in the case of a
Conversion, on such earlier date as such Lender may specify to the Borrower with
a copy to the Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.7, 3.8 or 3.9 hereof that
gave rise to such Conversion no longer exist:

     (a)        to the extent that such Lender’s Eurodollar Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and


     (b)        all Loans that would otherwise be made or Continued by such
Lender as Eurodollar Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into Eurodollar Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 3.7, 3.8 or 3.9 hereof that gave rise to the
Conversion of such Lender’s Eurodollar Loans pursuant to this Section 3.10 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding Eurodollar Loans and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments. The provisions of this
Section 3.10 shall survive repayment of the loans and obligations under the
Credit Documents and termination of the Commitments hereunder.

     3.11      Taxes.

     (a)        Any and all payments by any Credit Party to or for the account
of any Lender or the Agent hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on net income and franchise taxes imposed, by the
jurisdiction under the laws of which such Lender (or its Applicable Lending
Office) or the Agent (as the case may be) is organized or any political
subdivision thereof (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Taxes”). If any Credit Party shall be required by law to deduct any Taxes
from or in respect of any sum payable under this Credit Agreement or any other
Credit Document to any Lender or the Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.11) such
Lender or the Agent receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Credit Party shall make such
deductions, (iii) such Credit Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, and (iv) such Credit Party shall furnish to the Agent, at its address
referred to in Section 11.1, the original or a certified copy of a receipt
evidencing payment thereof.


     (b)        In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under this Credit
Agreement or any other Credit Document or from the execution or delivery of, or
otherwise with respect to, this Credit Agreement or any other Credit Document
(hereinafter referred to as “Other Taxes”).


     (c)        The Borrower agrees to indemnify each Lender and the Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.11) paid by such Lender or the Agent (as the case may be)
and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto.


     (d)        Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
Borrower or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.


  Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:


     (i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party and which reduces to zero the rate of withholding tax on
payments of interest,


     (ii)        duly completed copies of Internal Revenue Service Form W-8ECI
certifying that the income receivable pursuant to the Credit Agreement is
effectively connected with the conduct of a trade or business in the United
States,


     (iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN which
reduces to zero the rate of withholding tax on payments of interest, or


     (iv)        any other form prescribed by applicable law as a basis for
claiming exemption from or a complete reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.


     (e)        For any period with respect to which a Lender has failed to
provide the Borrower and the Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.


     (f)        If any Credit Party is required to pay additional amounts to or
for the account of any Lender pursuant to this Section 3.11, then such Lender
will agree to use reasonable efforts to change the jurisdiction of its
Applicable Lending Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Lender, is not otherwise disadvantageous to such Lender.


     (g)        Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 3.11 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.


     3.12      Compensation.

     Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits) incurred by it as a result of:

    (a)        any payment, prepayment, or Conversion of a Eurodollar Loan for
any reason (including, without limitation, the acceleration of the Loans
pursuant to Section 9.2) on a date other than the last day of the Interest
Period for such Loan; or


     (b)        any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 5 to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such borrowing, Conversion, Continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, Continuation, or Conversion under this
Credit Agreement.


With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, Converted or Continued,
for the period from the date of such prepayment or of such failure to borrow,
Convert or Continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, Convert or Continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Percentage included therein, if any) over (b) the amount
of interest (as reasonably determined by such Lender) which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.

     3.13      Pro Rata Treatment.

     Except to the extent otherwise provided herein:

     (a)        Loans. Each Loan, each payment or (subject to the terms of
Section 3.3) prepayment of principal of any Loan or reimbursement obligations
arising from drawings under Letters of Credit, each payment of interest on the
Loans or reimbursement obligations arising from drawings under Letters of
Credit, each payment of Commitment Fees, each payment of the Letter of Credit
Fee, each reduction of the Revolving Committed Amount and each conversion or
extension of any Loan, shall be allocated pro rata among the Lenders in
accordance with the respective principal amounts of their outstanding Loans of
the applicable type and Participation Interests in Loans of the applicable type
and Letters of Credit.


     (b)        Advances. No Lender shall be responsible for the failure or
delay by any other Lender in its obligation to make its ratable share of a
borrowing hereunder; provided, however, that the failure of any Lender to
fulfill its obligations hereunder shall not relieve any other Lender of its
obligations hereunder. Unless the Agent shall have been notified by any Lender
prior to the date of any requested borrowing that such Lender does not intend to
make available to the Agent its ratable share of such borrowing to be made on
such date, the Agent may assume that such Lender has made such amount available
to the Agent on the date of such borrowing, and the Agent in reliance upon such
assumption, may (in its sole discretion but without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Agent, the Agent shall be able to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to (i)
from the Borrower at the applicable rate for the applicable borrowing pursuant
to the Notice of Borrowing and (ii) from a Lender at the Federal Funds Rate.


     3.14      Sharing of Payments.

     The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender shall fail to remit to the Agent or any
other Lender an amount payable by such Lender to the Agent or such other Lender
pursuant to this Credit Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Agent or such
other Lender at a rate per annum equal to the Federal Funds Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 3.14 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.14 to share in the benefits of any recovery on such secured claim.

     3.15      Payments, Computations, Etc.

    (a)        Generally. Except as otherwise specifically provided herein, all
payments hereunder shall be made to the Agent in Dollars in immediately
available funds, without condition or deduction, setoff, counterclaim, defense,
recoupment or withholding of any kind, at the Agent’s office specified in
Schedule 2.1(a) not later than 2:00 P.M. (Charlotte, North Carolina time) on the
date when due. Payments received after such time shall be deemed to have been
received on the next succeeding Business Day. The Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower or any other Credit Party
maintained with the Agent (with notice to the Borrower or such other Credit
Party). The Borrower shall, at the time it makes any payment under this Credit
Agreement, specify to the Agent the Loans, LOC Obligations, Fees, interest or
other amounts payable by the Borrower hereunder to which such payment is to be
applied (and in the event that it fails so to specify, or if such application
would be inconsistent with the terms hereof, the Agent shall distribute such
payment to the Lenders in such manner as the Agent may determine to be
appropriate in respect of obligations owing by the Borrower hereunder, subject
to the terms of Section 3.13(a)). The Agent will distribute such payments to
such Lenders, if any such payment is received prior to 2:00 P.M. (Charlotte,
North Carolina time) on a Business Day in like funds as received prior to the
end of such Business Day and otherwise the Agent will distribute such payment to
such Lenders on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and Fees for the period of such extension), except that in
the case of Eurodollar Loans, if the extension would cause the payment to be
made in the next following calendar month, then such payment shall instead be
made on the next preceding Business Day. Except as expressly provided otherwise
herein, all computations of interest and fees shall be made on the basis of
actual number of days elapsed over a year of 360 days, except with respect to
computation of interest on Base Rate Loans which shall be calculated based on a
year of 365 or 366 days, as appropriate. Interest shall accrue from and include
the date of borrowing, but exclude the date of payment.


     (b)        Allocation of Payments After Event of Default. Notwithstanding
any other provisions of this Credit Agreement to the contrary, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows:


           FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable attorneys’ fees) of the Agent
in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of the Collateral Documents;


            SECOND, to payment of any fees owed to the Agent;


            THIRD, to the payment of all of the Credit Party Obligations
consisting of accrued fees and interest;


           FOURTH, to the payment of the outstanding principal amount of the
Credit Party Obligations (including the payment or cash collateralization of the
outstanding LOC Obligations);


           FIFTH, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
or otherwise with respect to the Credit Party Obligations owing to such Lender;


           SIXTH, to all other Credit Party Obligations and other obligations
which shall have become due and payable under the Credit Documents or otherwise
and not repaid pursuant to clauses “FIRST” through “FIFTH” above; and


           SEVENTH, to the payment of the surplus, if any, to whomever may be
lawfully entitled to receive such surplus.


  In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FOURTH” above
are attributable to the issued but undrawn amount of outstanding Letters of
Credit, such amounts shall be held by the Agent in a cash collateral account and
applied (A) first, to reimburse the Issuing Lender from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FOURTH”, “FIFTH” and “SIXTH” above in the manner provided in this
Section 3.15(b).


     3.16      Evidence of Debt.

     (a)        Each Lender shall maintain an account or accounts evidencing
each Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement. Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.


     (b)        The Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and (iii)
the amount of any sum received by the Agent hereunder from or for the account of
any Credit Party and each Lender’s share thereof. The Agent will make reasonable
efforts to maintain the accuracy of the subaccounts referred to in the preceding
sentence and to promptly update such subaccounts from time to time, as
necessary.


     (c)        The entries made in the accounts, Register and subaccounts
maintained pursuant to clause (b) of this Section 3.16 (and, if consistent with
the entries of the Agent, clause (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Credit Parties therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Credit Parties to
repay the Credit Party Obligations owing to such Lender.


     3.17      Replacement of Affected Lenders.

     If any Lender having a Revolving Commitment becomes a Defaulting Lender or
otherwise defaults in its Revolving Commitment or if any Lender is owed
increased costs under Section 3.6, Section 3.8, Section 3.9, or, or the Borrower
is required to make any payments under Section 3.11 to any Lender in excess of
those to the other Lenders, the Borrower shall have the right, if no Event of
Default then exists, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Assignee or Eligible Assignees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) reasonably acceptable to the Agent, provided that (i)
at the time of any replacement pursuant to this Section 3.17, the Replaced
Lender and Replacement Lender shall enter into an Assignment and Acceptance in
the form of Exhibit 11.3(b), pursuant to which the Replacement Lender shall
acquire at par all of the Commitments and outstanding Loans of, and
participation in Letters of Credit and Swingline Loans by, the Replaced Lender
and the Replaced Lender shall assign its Commitments, Loans and Participation
Interests to the Replacement Lender and (ii) all obligations of the Borrower
owing to the Replaced Lender (including, without limitation, such increased
costs and excluding those specifically described in clause (i) above in respect
of which the assignment purchase price has been, or is concurrently being paid)
shall be paid in full to such Replaced Lender concurrently with such
replacement. Upon the execution of the assignment documentation, the payment of
amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such Replaced Lender. Notwithstanding anything to the
contrary contained above, (1) the Lender that acts as the Issuing Lender may not
be replaced hereunder at any time that it has Letters of Credit outstanding
hereunder unless arrangements satisfactory to the Issuing Lender (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer satisfactory to such Issuing Lender or the depositing of
cash collateral into a cash collateral account maintained with the Agent in
amounts and pursuant to arrangements satisfactory to such Issuing Lender) have
been made with respect to such outstanding Letters of Credit and (2) the Lender
that acts as the Agent may not be replaced hereunder except in accordance with
the terms of Section 10.9. The Replaced Lender shall be required to deliver for
cancellation its applicable Notes, if any, to be canceled on the date of
replacement, or if any such Note is lost or unavailable, such other assurances
or indemnification therefor as the Borrower may reasonably request.

SECTION 4

GUARANTY

     4.1      The Guaranty.

     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Hedging Agreement, and the
Agent as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Credit Party Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Credit Party Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Credit Party Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

     Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Hedging Agreements, the obligations of each
Guarantor under this Credit Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under Section 548 of the Bankruptcy Code
or any comparable provisions of any applicable state law.

     4.2      Obligations Unconditional.

     The obligations of the Guarantors under Section 4.1 are joint and several,
absolute, irrevocable and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein or relating
thereto, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Credit Party Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute,
irrevocable and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Section 4 until such time as the Lenders (and any
Affiliates of Lenders entering into Hedging Agreements) have been paid in full
in respect of all Credit Party Obligations, all Commitments under this Credit
Agreement have been terminated and no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the Lenders
in connection with monies received under the Credit Documents or Hedging
Agreements between any Consolidated Party and any Lender, or any Affiliate of a
Lender. Without limiting the generality of the foregoing, it is agreed that, to
the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute, irrevocable and unconditional as described above
and each Guarantor hereby waives any and all defenses that it may now or
hereafter have arising out of any of the following or any other event set forth
in this Section 4.2:

     (a)        at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the Credit
Party Obligations shall be extended, or such performance or compliance shall be
waived;


     (b)        any of the acts mentioned in any of the provisions of any of the
Credit Documents, any Hedging Agreement between any Consolidated Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or such Hedging Agreements shall be done or
omitted;


     (c)        the maturity of any of the Credit Party Obligations shall be
accelerated, or any of the Credit Documents or the Credit Party Obligations
shall be modified, supplemented or amended in any respect, or any right under
any of the Credit Documents, any Hedging Agreement between any Consolidated
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Credit Documents or such Hedging Agreements or
relating thereto shall be waived or any other guarantee of any of the Credit
Party Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;


     (d)        any Lien granted to, or in favor of, the Agent or any Lender or
Lenders as security for any of the Credit Party Obligations shall fail to attach
or be perfected;


     (e)        any manner of application of Collateral, or proceeds thereof, to
any or all of the Guaranteed Obligations, or any manner of sale or other
disposition of any Collateral for all or any of the Guaranteed Obligations or
any other assets of the Borrower or any of its Subsidiaries;


     (f)        any change, restructuring or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries; or


     (g)        any of the Credit Party Obligations shall be determined to be
void or voidable (including, without limitation, for the benefit of any creditor
of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives promptness, diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Credit
Documents, any Hedging Agreement between any Consolidated Party and any Lender,
or any Affiliate of a Lender, or any other agreement or instrument referred to
in the Credit Documents or such Hedging Agreements, or against any other Person
under any other guarantee of, or security for, any of the Credit Party
Obligations.

     4.3      Reinstatement.

     The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Credit Party Obligations is
rescinded or must be otherwise restored by any holder of any of the Credit Party
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Agent or such Lender in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

     4.4      Certain Additional Waivers.

     Without limiting the generality of the provisions of this Section 4,
including, without limitation, any other waivers of defenses contained herein,
each Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§
26-7 through 26-9, inclusive, to the extent applicable. Each Guarantor further
agrees that such Guarantor shall have no right of recourse to security for the
Credit Party Obligations, except through the exercise of rights of subrogation
pursuant to Section 4.2 and through the exercise of rights of contribution
pursuant to Section 4.6.

     4.5      Remedies.

     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Agent and the Lenders, on the
other hand, the Credit Party Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1. The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Lenders may exercise their remedies thereunder in accordance with
the terms thereof.

     4.6      Rights of Contribution.

     The Guarantors hereby agree as among themselves that, if any Guarantor
shall make an Excess Payment (as defined below), such Guarantor shall have a
right of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the prior payment in full of the Guaranteed
Obligations, and none of the Guarantors shall exercise any right or remedy under
this Section 4.6 against any other Guarantor until payment and satisfaction in
full of all of such Guaranteed Obligations. For purposes of this Section 4.6,
(a) “Guaranteed Obligations” shall mean any obligations arising under the other
provisions of this Section 4; (b) “Excess Payment” shall mean the amount paid by
any Guarantor in excess of its Pro Rata Share of any Guaranteed Obligations; (c)
“Pro Rata Share” shall mean, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties hereunder) of the Credit
Parties; provided, however, that, for purposes of calculating the Pro Rata
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (d) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 4.6 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
applicable law against the Borrower in respect of any payment of Guaranteed
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall be relieved of its obligations pursuant to Section 8.4.

     4.7      Guarantee of Payment; Continuing Guarantee.

     The guarantee in this Section 4 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Credit Party
Obligations whenever arising.

SECTION 5

CONDITIONS

     5.1      Closing Conditions.

     The obligation of the Lenders to enter into this Credit Agreement and to
make the initial Loans or the Issuing Lender to issue the initial Letter of
Credit, whichever shall occur first, shall be subject to satisfaction of the
following conditions (in form and substance acceptable to the Lenders):

     (a)        Executed Credit Documents. Receipt by the Agent of duly executed
copies of (i) this Credit Agreement, (ii) the Collateral Documents, (iii)
Agents’ Fee Letters and (iv) all other Credit Documents.


     (b)        Corporate Documents. Receipt by the Agent of the following:


     (i)        Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.


     (ii)        Bylaws. A copy of the bylaws of each Credit Party certified by
a secretary or assistant secretary of such Credit Party to be true and correct
as of the Closing Date.


     (iii)        Resolutions. Copies of resolutions of the Board of Directors
of each Credit Party approving and adopting the Credit Documents to which it is
a party, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Closing Date.


     (iv)        Good Standing. Copies of (A) certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could have a Material Adverse Effect and
(B) to the extent available, a certificate indicating payment of all corporate
or comparable franchise taxes certified as of a recent date by the appropriate
governmental taxing authorities.


     (v)        Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.


     (c)        Opinions of Counsel. The Agent shall have received, dated as of
the Closing Date, a legal opinion of Gibson, Dunn & Crutcher LLP, in form and
substance reasonably satisfactory to the Agent and the Lenders.


     (d)        Personal Property Collateral. The Agent shall have received:


     (i)        searches of Uniform Commercial Code filings in the jurisdiction
of the chief executive office of each Credit Party and each jurisdiction where
any Collateral is located or where a filing would need to be made in order to
perfect the Agent’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens;


     (ii)        duly executed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Agent’s sole discretion, to perfect the
Agent’s security interest in the Collateral;


     (iii)        all certificates evidencing any certificated Capital Stock
pledged to the Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Agent in its reasonable discretion under the law of
the jurisdiction of incorporation of such Person); and


     (iv)        duly executed consents as are necessary, in the Agent’s sole
discretion, to perfect the Agent’s security interest in the Collateral.


     (e)        Evidence of Insurance. Receipt by the Agent of copies of
insurance policies or certificates of insurance of the Consolidated Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Credit Documents, including, but not limited to, naming the Agent as
additional insured (in the case of liability insurance) or sole loss payee (in
the case of hazard insurance) on behalf of the Lenders.


     (f)        Corporate Structure. The corporate capital and ownership
structure of the Borrower and its Subsidiaries shall be as described in Schedule
6.13.


     (g)        Consent. Receipt by the Agent of evidence that all governmental,
shareholder and material third party consents and approvals necessary or
desirable in connection with the financings and other transactions contemplated
hereby, and no law or regulation shall be applicable which in the judgment of
the Agent could reasonably be likely to have such effect.


     (h)        Litigation. Except for matters disclosed in Schedule 6.8 (which
matters have not had and are not likely to have a Material Adverse Effect),
there shall not exist any pending or threatened action, suit, investigation or
proceeding against a Consolidated Party which could reasonably be expected to
have a Material Adverse Effect.


     (i)        Officer’s Certificates. The Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Agent, stating
that (A) each Credit Party is in compliance with all of its existing material
financial obligations, (B) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (C) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect, except as disclosed in Schedule 6.8, which matters have
not had and are not likely to have a Material Adverse Effect and (D) no Default
or Event of Default exists, all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects
on and as of the Closing Date, the Credit Parties are in pro forma compliance
with each of the financial covenants set forth in Section 7.11 (assuming for
purposes hereof that such financial covenants were measured as of, and for the
12-month period ending on, such date).


     (j)        Other Indebtedness. Receipt by the Agent of satisfactory
evidence that the Credit Parties shall have no Funded Debt other than the
Indebtedness permitted under Section 8.1.


     (k)        Fees and Expenses. Payment by the Credit Parties of all fees and
expenses owed by them to the Lenders and the Agent, including, without
limitation, payment to the Agent of the fees set forth in the Agents’ Fee
Letters.


     (l)        Other. Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Consolidated Parties.


     5.2      Conditions to all Extensions of Credit.

     The obligations of each Lender to make, convert or extend any Loan and of
the Issuing Lender to issue or extend any Letter of Credit (including the
initial Loans and the initial Letter of Credit) are subject to satisfaction of
the following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:

     (a)        The Borrower shall have delivered (i) a Notice of Borrowing or
Notice of Extension/Conversion or (ii) in the case of any Letter of Credit, the
Issuing Lender shall have received an appropriate request for issuance in
accordance with the provisions of Section 2.2(b);


     (b)        The representations and warranties set forth in Section 6 shall,
subject to the limitations set forth therein, be true and correct in all
material respects as of such date (except for those which expressly relate to an
earlier date);


     (c)        There shall not have been commenced against any Consolidated
Party an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or any case, proceeding or other action
for the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed, undischarged or unbonded;


     (d)        No Default or Event of Default shall exist and be continuing
either prior to or after giving effect thereto;


     (e)        No development or event which has had or could reasonably be
expected to have a Material Adverse Effect shall have occurred since December
31, 2003 (other than with respect to matters reflected in Schedule 6.8, which
matters have not had and are not likely to have a Material Adverse Effect); and


     (f)        Immediately after giving effect to the making of such Loan (and
the application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate outstanding principal
amount of Revolving Loans plus LOC Obligations plus Swingline Loans shall not
exceed the Revolving Committed Amount and (ii) the LOC Obligations shall not
exceed the LOC Committed Amount.


The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.2(b) shall
constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in clauses (b), (c), (d), (e) and (f)
above.

SECTION 6

REPRESENTATIONS AND WARRANTIES

     The Credit Parties hereby represent to the Agent and each Lender that:

     6.1      Financial Condition.

           The audited consolidated balance sheets and income statements of the
Consolidated Parties for the fiscal year ended 2003 and the unaudited interim
balance sheets and income statements of the Consolidated Parties for the
quarterly period ended September 30, 2004, have been prepared in accordance with
GAAP and present fairly in all material respects (on the basis disclosed in the
footnotes to such financial statements) the financial condition, results of
operations and cash flows of the applicable parties as of such date and for such
periods. Since December 31, 2003, there has been no sale, transfer or other
disposition by any Consolidated Party of any material part of the business or
property of the Consolidated Parties, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any capital
stock of any other person) material in relation to the consolidated financial
condition of the Consolidated Parties, taken as a whole, in each case, which, is
not (x) reflected in the foregoing financial statements or in the notes thereto
or (y) otherwise permitted by the terms of this Credit Agreement and
communicated to the Agent.


     6.2      No Material Change.

     Since December 31, 2003, except with respect to matters reflected in
Schedule 6.8 (which matters have not had and are not likely to have a Material
Adverse Effect), there has been no development or event relating to or affecting
a Consolidated Party which could reasonably be expected to have a Material
Adverse Effect.

     6.3      Organization and Good Standing.

     Each of the Consolidated Parties (a) is duly organized, validly existing
and is in good standing under the laws of the jurisdiction of its incorporation
or organization, (b) has the corporate or other necessary power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.

     6.4      Power; Authorization; Enforceable Obligations.

     Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrower, to obtain
extensions of credit hereunder, and has taken all necessary corporate action to
authorize the borrowings and other extensions of credit on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Credit Party in connection with the borrowings or
other extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents to which such
Credit Party is a party. This Credit Agreement has been, and each other Credit
Document to which any Credit Party is a party will be, duly executed and
delivered on behalf of the Credit Parties. This Credit Agreement constitutes,
and each other Credit Document to which any Credit Party is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
such Credit Party enforceable against such party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

     6.5      No Conflicts.

     Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by such Credit Party will (a)
violate or conflict with any provision of its articles or certificate of
incorporation or organization or bylaws or other organizational or governing
documents of such Person, (b) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound, the violation of which could
reasonably be expected to have a Material Adverse Effect, or (c) result in or
require the creation of any Lien (other than those contemplated in or created in
connection with the Credit Documents) upon or with respect to its properties.

     6.6      No Default.

     No Default or Event of Default has occurred or exists except as previously
disclosed in writing to the Lenders.

     6.7      Ownership.

     Each Consolidated Party is the owner of, and has good and marketable title
to, or a valid leasehold interest in, all of its respective assets and none of
such assets is subject to any Lien other than Permitted Liens.

     6.8      Litigation.

     Except for matters disclosed in Schedule 6.8 (which matters have not had
and are not likely to have a Material Adverse Effect), there are no actions,
suits or legal, equitable, arbitration or administrative proceedings, pending
or, to the knowledge of any Credit Party, threatened against any Consolidated
Party which could reasonably be expected to have a Material Adverse Effect.

     6.9      Taxes.

     Each Consolidated Party has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) which are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP. No Credit Party
is aware as of the Closing Date of any proposed tax assessments against it or
any other Consolidated Party.

     6.10      Compliance with Law.

     Each Consolidated Party is in compliance with all Medicare Regulations,
Medicaid Regulations and all other Requirements of Law (including without
limitation Environmental Laws) applicable to it, or to its properties, unless
such failure to comply could not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, each
Consolidated Party represents that (i) current billing policies, arrangements,
protocols and instructions comply with requirements of each Medical
Reimbursement Program and are administered by properly trained personnel except
where any such failure to comply could not reasonably be expected to result in
either (A) exclusion from a Medical Reimbursement Program, or (B) loss of 5% or
more of annual consolidated revenues of the Consolidated Parties and (ii)
current compensation arrangements with physicians substantially comply with
state and federal anti-kickback, fraud and abuse, and Stark I and II
requirements except where any such failure to comply could not reasonably be
expected to result in either (A) an exclusion from a Medical Reimbursement
Program, or (B) loss of 5% or more of annual consolidated revenues of the
Consolidated Parties.

     6.11      ERISA.

     (a)        During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best knowledge of the Credit Parties, no event or condition has occurred or
exists as a result of which any ERISA Event could reasonably be expected to
occur, with respect to any Plan; (ii) no material “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, has occurred with respect to any Plan; (iii) to
the best knowledge of the Credit Parties, each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv) no lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.


     (b)        The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case,
utilizing the actuarial assumptions used in such Plan’s most recent actuarial
valuation report), did not, by any material amount, exceed as of such valuation
date the fair market value of the assets of such Plan.


     (c)        Neither any Consolidated Party nor any ERISA Affiliate has
incurred, or, to the best knowledge of the Credit Parties, could be reasonably
expected to incur, any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither any Consolidated Party nor
any ERISA Affiliate would become subject to any material withdrawal liability
under ERISA if any Consolidated Party or any ERISA Affiliate were to withdraw
completely from all Multiemployer Plans and Multiple Employer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. Neither any Consolidated Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the Credit
Parties, reasonably expected to be in reorganization, insolvent, or terminated.


     (d)        No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject any
Consolidated Party or any ERISA Affiliate to any material liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which any Consolidated Party
or any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.


     (e)        Neither any Consolidated Party nor any ERISA Affiliate has any
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106.


     6.12      Subsidiaries.

     Set forth on Schedule 6.13 is a complete and accurate list of all
Subsidiaries of each Consolidated Party as of the Closing Date. Information on
Schedule 6.13 includes jurisdiction of incorporation or organization, the number
of shares of each class of Capital Stock outstanding, the number and percentage
of outstanding shares of each class owned (directly or indirectly) by such
Subsidiary; and the number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto. The outstanding Capital Stock of all such Subsidiaries is
validly issued, fully paid and non-assessable and is owned by each such
Consolidated Party, directly or indirectly, free and clear of all Liens (other
than those arising under or contemplated in connection with the Credit
Documents).

     6.13      Governmental Regulations, Etc.

     (a)        None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or contravene or materially conflict with any
Requirement of Law or any other law, regulation (including, without limitation,
the Securities Act, the Securities Exchange Act, Regulation U or Regulation X),
order, writ, judgment, injunction, decree or permit applicable to it. If
requested by any Lender or the Agent, the Borrower will furnish to the Agent and
each Lender a statement, in conformity with the requirements of FR Form U-1
referred to in Regulation U, that no part of the Letters of Credit or proceeds
of the Loans will be used, directly or indirectly, for the purpose of “buying”
or “carrying” any “margin stock” within the meaning of Regulations U and X.


     (b)        None of the Consolidated Parties is (i) an “investment company”,
or a company “controlled” by “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (ii) a “holding company” as defined
in, or otherwise subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended or (iii) subject to regulation under any other Federal
or state statute or regulation which limits its ability to incur Indebtedness.


     6.14      Purpose of Loans and Letters of Credit.

     The proceeds of the Loans and Letters of Credit hereunder shall be used
solely by the Borrower (a) to refinance existing Indebtedness of the Borrower
under the Existing Credit Agreement and (b) to provide for ongoing working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries.

     6.15      Environmental Matters.

     Except for matters that could not be reasonably expected to have a Material
Adverse Effect:

     (a)        Each of the facilities and properties owned, leased or operated
by the Consolidated Parties (the “Properties”) and all operations at the
Properties are in compliance with all applicable Environmental Laws, and there
is no violation of any material Environmental Law with respect to the Properties
or the businesses operated by the Consolidated Parties (the “Businesses”), and
there are no conditions relating to the Businesses or Properties, that could
give rise to any material liability under any applicable Environmental Laws.


     (b)        To the best knowledge of the Credit Parties, none of the
Properties contains, or has previously contained, any Materials of Environmental
Concern at, on or under the Properties in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.


     (c)        No Consolidated Party has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the Businesses, nor does any Consolidated Party have
knowledge or reason to believe that any such notice will be received or is being
threatened.


     (d)        Materials of Environmental Concern have not been transported or
disposed of from the Properties, or generated, treated, stored or disposed of
at, on or under any of the Properties or any other location, in each case by or
on behalf of any Consolidated Party in violation of, or in a manner that could
give rise to liability under, any applicable Environmental Law.


     (e)        No judicial proceeding or governmental or administrative action
is pending or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any Consolidated Party is or will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Consolidated Parties, the Properties or the Businesses.


     (f)        There has been no release or, threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations (including, without limitation, disposal) of any Consolidated
Party in connection with the Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
a material liability under Environmental Laws.


     6.16      Intellectual Property.

     Each Consolidated Party owns, or has the legal right to use, all
trademarks, tradenames, copyrights, technology, know-how and processes (the
“Intellectual Property”) necessary for each of them to conduct its business as
currently conducted except for those the failure to own or have such legal right
to use could not reasonably be expected to have a Material Adverse Effect. No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does any Credit Party know of any such
claim, and to the Credit Parties’ knowledge the use of such Intellectual
Property by any Consolidated Party does not infringe on the rights of any
Person, except for such claims and infringements that in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

     6.17      Disclosure.

     The reports, financial statements, certificates or other written
information when furnished by the Borrower or any authorized representative of
the Borrower to the Agent or any Lender in connection with the negotiation of
this Credit Agreement or delivered hereunder (as modified or supplemented by
other information when so furnished), taken as a whole, did not contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

     6.18      No Unusual Restrictions.

     No Consolidated Party is a party to any agreement or instrument or subject
to any other obligation or any charter or corporate restriction or any provision
of any applicable law, rule or regulation which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     6.19      Fraud and Abuse.

     To the knowledge of the officers of the Consolidated Parties, neither the
Consolidated Parties nor any of their officers, directors or Contract Providers,
have engaged in any activities which are prohibited under Medicare Regulations
or Medicaid Regulations or which are prohibited by binding rules of professional
conduct, including but not limited to the following: (i) knowingly and willfully
making or causing to be made a false statement or representation of a material
fact in any applications for any benefit or payment; (ii) knowingly and
willfully making or causing to be made any false statement or representation of
a material fact for use in determining rights to any benefit or payment; (iii)
failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment on its own
behalf or on behalf of another, with intent to secure such benefit or payment
fraudulently; (iv) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay such remuneration (a)
in return for referring an individual to a Person for the furnishing or
arranging for the furnishing of any item or service for which payment may be
made in whole or in part by Medicare, Medicaid or other applicable third party
payors, or (b) in return for purchasing, leasing or ordering or arranging for or
recommending the purchasing, leasing or ordering of any good, facility, service,
or item for which payment may be made in whole or in part by Medicare, Medicaid
or other applicable third party payors.

     6.20      Licensing and Accreditation.

     Each of the Consolidated Parties and, to the knowledge of the officers of
the Consolidated Parties, each Contract Provider, has, to the extent applicable:
(i) obtained (or been duly assigned) all required certificates of need or
determinations of need as required by the relevant state Governmental Authority
for the acquisition, construction, expansion of, investment in or operation of
its businesses as currently operated; (ii) obtained and maintains in good
standing all required licenses; (iii) to the extent prudent and customary in the
industry in which it is engaged, obtained and maintains accreditation from all
generally recognized accrediting agencies; and (iv) entered into and maintains
in good standing its status as a Medicare Supplier and as a Medicaid Supplier.
To the knowledge of the officers of the Consolidated Parties, each Contract
Provider is duly licensed (where license is required) by each state or state
agency or commission, or any other Governmental Authority having jurisdiction
over the provisions of such services by such Person in the locations in which
the Consolidated Parties conduct business, required to enable such Person to
provide the professional services provided by such Person and otherwise as is
necessary to enable the Consolidated Parties to operate as currently operated
and as presently contemplated to be operated. To the knowledge of the officers
of the Consolidated Parties, all such required licenses are in full force and
effect on the date hereof and have not been revoked or suspended or otherwise
limited.

SECTION 7

AFFIRMATIVE COVENANTS

     Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document or Letter of Credit shall remain outstanding, and until all of
the Commitments hereunder shall have terminated:

     7.1      Information Covenants.

     The Borrower will furnish, or cause to be furnished, to the Agent and each
of the Lenders:

     (a)        Annual Financial Statements. As soon as available, and in any
event within 120 days after the close of each fiscal year of the Consolidated
Parties (or, if earlier, the date that is thirty (30) days after the reporting
date for such information required by the SEC), a consolidated balance sheet and
income statement of the Consolidated Parties, as of the end of such fiscal year,
together with related consolidated statements of operations and retained
earnings and of cash flows for such fiscal year, setting forth in comparative
form consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail, audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Agent and whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified as to the status of the Consolidated Parties as
a going concern or qualified or limited in any other material respect.


     (b)        Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the close of each of the first three fiscal quarters
of the Consolidated Parties (or, if earlier, the date that is ten (10) days
after the reporting date for such information required by the SEC) a
consolidated balance sheet and income statement of the Consolidated Parties, as
of the end of such fiscal quarter, together with related consolidated statements
of operations and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for the corresponding period of
the preceding fiscal year, all such financial information described above to be
in reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by a certificate of the chief financial officer of the Borrower to
the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the Consolidated Parties and have
been prepared in accordance with GAAP, subject to changes resulting from audit
and normal year-end audit adjustments.


     (c)        Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a Compliance
Certificate of the chief financial officer of the Borrower substantially in the
form of Exhibit 7.1(c), (i) demonstrating compliance with the financial
covenants contained in Section 7.11 by calculation thereof as of the end of each
such fiscal period and (ii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Credit Parties propose to take with respect
thereto.


     (d)        Operating Budget. Simultaneously with the financial statements
referred to in (a) above, an operating budget for the fiscal year succeeding the
year covered by such financial statements.


     (e)        Auditor’s Reports. Promptly upon receipt thereof, a copy of any
other report or “management letter” submitted by independent accountants to any
Consolidated Party in connection with any annual, interim or special audit of
the books of such Person.


     (f)        Reports. Promptly upon transmission or receipt thereof, copies
of any filings and registrations with, and reports to or from, the Securities
and Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as any Consolidated Party
shall send to its shareholders.


     (g)        Notices. Upon obtaining knowledge thereof, each Credit Party
will give written notice to the Agent promptly of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Credit Parties propose to take with
respect thereto, (ii) the occurrence of any of the following with respect to any
Consolidated Party (A) the pendency or commencement of any litigation, arbitral
or governmental proceeding against such Person which if adversely determined
could reasonably be expected to have a Material Adverse Effect, (B) the
institution of any proceedings against such Person with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect, (C) any
notice or determination concerning the imposition of any withdrawal liability by
a Multiemployer Plan against such Person or any ERISA Affiliate, the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA or the termination of any
Plan, (D) any notice of loss or threatened loss of accreditation, loss of
participation under any Medical Reimbursement Program or loss of applicable
health care license, in each case that could reasonably be expected to have a
Material Adverse Effect or (E) the institution of any investigation or
proceedings against such Person (or, to the knowledge of the Borrower’s
officers, any Contract Provider) to suspend, revoke or terminate or which may
result in the termination of its status as a Medicaid Supplier or its status as
a Medicare Supplier or exclusion from any Medical Reimbursement Program,
promptly deliver to the Agent written notice thereof stating the nature and
status of such litigation, dispute, proceeding, investigation, levy, execution
or other process, and (iii) any change in Debt Rating for the Borrower’s long
term Indebtedness.


     (h)        ERISA. Upon obtaining knowledge thereof, the Borrower will give
written notice to the Agent promptly (and in any event within five business
days) of: (i) of any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or might reasonably lead to, an ERISA Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Borrower
or any of its ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which any Consolidated Party or
any ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (iv) any change in the funding status of any Plan
that could have a Material Adverse Effect, together with a description of any
such event or condition or a copy of any such notice and a statement by the
chief financial officer of the Borrower briefly setting forth the details
regarding such event, condition, or notice, and the action, if any, which has
been or is being taken or is proposed to be taken by the Credit Parties with
respect thereto. Promptly upon request, the Credit Parties shall furnish the
Agent and the Lenders with such additional information concerning any Plan as
may be reasonably requested, including, but not limited to, copies of each
annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).


     (i)        Other Information. With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of any Consolidated Party as the Agent or any Lender, through the
Agent, may reasonably request.


     Documents required to be delivered pursuant to Section 7.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.1(c) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

     The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Agent, the Arrangers, the Issuing Lender and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

     7.2      Preservation of Existence and Franchises.

     Except as a result of or in connection with a dissolution, merger or
disposition of a Subsidiary permitted under Section 8.4 or Section 8.5, each
Credit Party will, and will cause each of its Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, rights,
franchises and authority.

     7.3      Books and Records.

     Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.

     7.4      Compliance with Law.

     Each Credit Party will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect. Each Credit Party has
in place a compliance program which is reasonably designed to provide effective
internal controls that promote adherence to, and prevent and detect material
violations of any Requirement of Law applicable to it and which includes the
implementation of internal audits and monitoring on a regular basis to monitor
compliance with the compliance program and with the Requirements of Law.

     7.5      Payment of Taxes and Other Indebtedness.

     Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no Consolidated
Party shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) could give rise to an
immediate right to foreclose on a Lien securing such amounts or (ii) which could
reasonably be expected to have a Material Adverse Effect.

     7.6      Insurance.

           Each Credit Party will, and will cause each of its Subsidiaries to,
at all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice (or as otherwise required by the Collateral Documents).
The Agent shall be named as loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Agent, that it will give the Agent thirty (30) days
prior written notice before any such policy or policies shall be altered or
canceled, and that no act or default of any Consolidated Party or any other
Person shall affect the rights of the Agent or the Lenders under such policy or
policies. The present insurance coverage of the Consolidated Parties is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 7.6.


     7.7      Maintenance of Property.

     Each Credit Party will, and will cause each of its Subsidiaries to,
maintain and preserve its properties and equipment material to the conduct of
its business in good repair, working order and condition, normal wear and tear
and casualty and condemnation excepted, and will make, or cause to be made, in
such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.

     7.8      Performance of Obligations.

     Each Credit Party will, and will cause each of its Subsidiaries to, perform
in all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound, unless such failure to perform
could reasonably be expected to have a Material Adverse Effect.

     7.9      Use of Proceeds.

     The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.14.

     7.10      Audits/Inspections.

     Upon reasonable notice and during normal business hours, each Credit Party
will, and will cause each of its Subsidiaries to, permit representatives
appointed by the Agent or any Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect its
property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Lenders or their representatives to
investigate and verify the accuracy of information provided to the Agent and to
discuss all such matters with the officers, employees and representatives of
such Person.

     7.11      Financial Covenants.

     (a)        Consolidated Interest Coverage Ratio. The Consolidated Interest
Coverage Ratio, as of the last day of each fiscal quarter of the Borrower, shall
be not less than 3.50 to 1.00.


     (b)        Leverage Ratio. The Leverage Ratio, as of the last day of each
fiscal quarter of the Borrower, shall be less than or equal to 3.00 to 1.00.


     7.12      Additional Credit Parties.

     As soon as practicable and in any event within 30 days after any Person
becomes a Subsidiary of any Credit Party, the Borrower shall provide the Agent
with written notice thereof setting forth information in reasonable detail
describing all of the assets of such Person and shall (a) cause such Person to
execute a Joinder Agreement in substantially the same form as Exhibit 7.12, (b)
cause (i) 100% of the Capital Stock of each Domestic Subsidiary and (ii) 66% of
the Capital Stock of each first-tier Foreign Subsidiary (to the extent the
pledge of any greater percentage would result in adverse tax consequences to the
Borrower), to be delivered to the Agent (together with undated stock powers
signed in blank), and pledged to the Agent pursuant to an appropriate pledge
agreement(s) in substantially the form of the Pledge Agreement and otherwise in
form acceptable to the Agent and (c) if such Person has any Subsidiaries (i)
deliver all of the Capital Stock of such Subsidiaries (together with undated
stock powers signed in blank) to the Agent and (ii) execute a pledge agreement
in substantially the form of the Pledge Agreement and otherwise in a form
acceptable to the Agent.

     7.13      Pledged Stock.

     (a)        The Credit Parties will cause (i) 100% of the issued and
outstanding Capital Stock of each Domestic Subsidiary of each of the Credit
Parties and (ii) 66% of the Capital Stock of each first-tier Foreign Subsidiary
(to the extent the pledge of any greater percentage would result in adverse tax
consequences to the Borrower) of each of the Credit Parties to be subject at all
times to a first priority, perfected Lien in favor of the Agent pursuant to the
terms and conditions of the Collateral Documents or such other security
documents as the Agent shall reasonably request.


     (b)        Notwithstanding anything to the contrary contained in Section
7.13(a), this Credit Agreement or any of the Collateral Documents:


     (i)        if at any time (1) Moody’s has assigned to the Credit Facility a
rating of Baa3 or higher and (2) S&P has assigned to the Credit Facility a
rating of BBB- or higher, then, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower will not be required to cause all
of its owned Collateral to be subject at all times to first priority, perfected
Liens in favor of the Agent and the Agent shall deliver to the Credit Parties,
upon the Credit Parties’ request and at the Credit Parties’ expense, such
documentation as is reasonably necessary to evidence the release of the Agent’s
security interest in such Collateral, including, without limitation, amendments
or terminations of UCC financing statements.


     (ii)        if at any time either (A) Moody’s has assigned to the Credit
Facility a rating of lower than Baa3, or (B) S&P has assigned to the Credit
Facility a rating of lower than BBB-, the requirement of Section 7.13(a) shall
be in full force and effect and each Credit Party shall, within 30 days
following such rating change, cause all of its owned and after acquired Capital
Stock to be subject at all times to first priority, perfected Liens in favor of
the Agent and shall deliver to the Agent such UCC financing statements and other
items of the types required to be delivered pursuant to Sections 5.1(d) and
7.13(a) each in form and substance acceptable to the Agent.


     7.14      Redemption Availability.

     So long as the Senior Convertible Notes remain outstanding, at all times
during the period beginning June 1, 2008 through and including September 1, 2008
(such date, the initial “Company Repurchase Date” as defined in Section 3.06(a)
of the Senior Convertible Indenture), the Unused Revolving Committed Amount
shall be not less than an amount equal to the lesser of (a) $75,000,000 and (b)
an amount equal to 50% of the aggregate outstanding amount of the Senior
Convertible Notes as of May 31, 2008 (such amount, the “Minimum Availability
Requirement”) (it being understood that such Minimum Availability Requirement
shall be in effect both prior to and after giving effect to any such repurchases
on the Company Repurchase Date); provided, however, the Minimum Availability
Requirement shall not be applicable to the extent that during the period
beginning June 1, 2008 and ending immediately prior to such repurchases on the
Company Repurchase Date, (i) the Borrower shall have obtained and maintained
committed financing outside of the Credit Facility in an amount not less than
$250,000,000 (or such lower amount as the Borrower may reasonably determine
necessary to satisfy the Borrower’s repurchase obligations on the Company
Repurchase Date (the terms of such financing to be reasonably acceptable to the
Agent)) (the “Alternate Financing”) and (ii) upon giving effect to the
incurrence of such Alternate Financing on a pro forma basis as though it had
occurred on the first day of the relevant calculation period, the Borrower shall
be in compliance with all of the covenants set forth in Section 7.11.

SECTION 8

NEGATIVE COVENANTS

     Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document or Letter of Credit shall remain outstanding, and until all of
the Commitments hereunder shall have terminated:

     8.1      Indebtedness.

     The Credit Parties will not permit any Consolidated Party to contract,
create, incur, assume or permit to exist any Indebtedness, except:

     (a)        Indebtedness arising under this Credit Agreement and the other
Credit Documents;


     (b)        Indebtedness of the Borrower and its Subsidiaries set forth in
Schedule 8.1;


     (c)        purchase money Indebtedness (including Capital Leases) or
Synthetic Leases hereafter incurred by the Borrower or any of its Subsidiaries
to finance the purchase of fixed assets provided that (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed an aggregate
principal amount of $25,000,000 at any one time outstanding (including any such
Indebtedness referred to in subsection (b) above); (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed; and (iii)
no such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;


     (d)        obligations of the Borrower or any of its Subsidiaries in
respect of Hedging Agreements entered into in order to manage existing or
anticipated interest rate or exchange rate risks and not for speculative
purposes;


     (e)        unsecured Indebtedness payable to the seller of the Capital
Stock or Property acquired in a Permitted Acquisition representing all or a
portion of the purchase price of the Capital Stock or Property so acquired;


     (f)        Indebtedness owing by one Credit Party to another Credit Party;


     (g)        Subordinated Indebtedness;


     (h)        other Indebtedness hereafter incurred by the Borrower not
exceeding $75,000,000 in aggregate principal amount at any time outstanding; and


     (i)        the Senior Convertible Notes and any renewals, refinancings or
extensions thereof (including, without limitation, any Alternate Financing
permitted by Section 7.14 hereof); provided, however, that the principal amount
of such Indebtedness as renewed, refinanced or extended does not exceed the
principal amount of the Indebtedness refinanced thereby on such date.


     8.2      Liens.

     The Credit Parties will not permit any Consolidated Party to contract,
create, incur, assume or permit to exist any Lien with respect to any of its
Property, whether now owned or after acquired, except for Permitted Liens.

     8.3      Nature of Business.

     The Credit Parties will not permit any Consolidated Party to substantively
alter the character or conduct of the business conducted by such Person as of
the Closing Date.

     8.4      Consolidation, Merger, Dissolution, etc..

     Except in connection with an Asset Disposition permitted under Section 8.5,
the Credit Parties will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, notwithstanding the
foregoing provisions of this Section 8.4 but subject to the terms of
Sections 7.12 and 7.13, (a) the Borrower may merge or consolidate with any of
its Subsidiaries provided that the Borrower shall be the continuing or surviving
corporation, (b) any Credit Party other than the Borrower may merge or
consolidate with any other Credit Party other than the Borrower, (c) any
Consolidated Party which is not a Credit Party may be merged or consolidated
with or into any Credit Party provided that such Credit Party shall be the
continuing or surviving corporation, (d) any Consolidated Party which is not a
Credit Party may be merged or consolidated with or into any other Consolidated
Party which is not a Credit Party, (e) any Subsidiary of the Borrower may merge
with any Person that is not a Credit Party in connection with an Asset
Disposition permitted under Section 8.5, (f) the Borrower or any Subsidiary of
the Borrower may merge with any Person other than a Consolidated Party in
connection with a Permitted Acquisition provided that, if such transaction
involves the Borrower, the Borrower shall be the continuing or surviving
corporation and (g) any Subsidiary of the Borrower may dissolve, liquidate or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not have a Material Adverse Effect.

     8.5      Asset Dispositions.

     The Credit Parties will not permit any Consolidated Party to make any Asset
Disposition other than:

     (a)        the sale of inventory in the ordinary course of such
Consolidated Party’s business;


     (b)        the sale or disposition of machinery and equipment no longer
used or useful in the conduct of such Consolidated Party’s business;


     (c)        any Equity Issuance by such Consolidated Party;


     (d)        any Involuntary Disposition by such Consolidated Party;


     (e)        any sale, lease, transfer or other disposition of Property by
such Consolidated Party to any other Consolidated Party, provided that the
Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Agent may request so as to cause the Credit
Parties to be in compliance with the terms of Section 7.13 after giving effect
to such transaction; and


     (f)        Asset Dispositions not otherwise permitted under this Section
8.5; provided that (i) the consideration paid in connection therewith shall be
cash or Cash Equivalents, (ii) such transaction does not involve the sale or
other disposition of a minority equity interest in any Consolidated Party, (iii)
such transaction does not involve a sale or other disposition of receivables
other than receivables owned by or attributable to other Property concurrently
being disposed of in a transaction otherwise permitted under this Section 8.5
and (iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Consolidated Parties in all such transactions permitted under
this clause (g) following the Closing Date shall not exceed an aggregate amount
of more than ten percent (10%) of the Consolidated Assets determined as of the
end of the most recently completed fiscal quarter of the Borrower.


     Upon a sale of assets or the sale of Capital Stock of a Consolidated Party
permitted by this Section 8.5, the Agent shall (to the extent applicable)
deliver to the Credit Parties, upon the Credit Parties’ request and at the
Credit Parties’ expense, such documentation as is reasonably necessary to
evidence the release of the Agent’s security interest, if any, in such assets or
Capital Stock, including, without limitation, amendments or terminations of UCC
financing statements, if any, the return of stock certificates, if any, and the
release of such Consolidated Party from all of its obligations, if any, under
the Credit Documents.

     8.6      Investments.

     The Credit Parties will not permit any Consolidated Party to make
Investments in or to any Person, except for Permitted Investments.

     8.7      Restricted Payments.

     The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except, so long as no Default or Event of Default shall have occurred
or would occur as a result thereof, (a) to make dividends payable solely in the
same class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party (directly or indirectly through
Subsidiaries) and ratably to minority shareholders and (c) other distributions
with respect to the redemption, retirement, purchase or other acquisition of the
capital stock of the Borrower (or any warrant, option or other rights with
respect to any shares of capital stock (now or hereafter outstanding) of the
Borrower) so long as upon giving effect to such Restricted Payment on a pro
forma basis as though it had occurred on the first day of the relevant
calculation period, the Borrower shall be in compliance with all of the
covenants set forth in Section 7.11(b).

     8.8      Transactions with Affiliates.

     The Credit Parties will not permit any Consolidated Party to enter into or
permit to exist any transaction or series of transactions with any officer,
director, shareholder, Subsidiary or Affiliate of such Person other than (a)
transactions permitted by Section 8.1, Section 8.4, Section 8.6, Section 8.7 or
Section 8.8, (b) normal compensation and reimbursement of expenses of officers
and directors and (c) except as otherwise specifically limited in this Credit
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director, shareholder, Subsidiary or
Affiliate.

     8.9      Modifications of Subordinated Indebtedness, Senior Convertible
Notes, etc.

     The Credit Parties will not permit any Consolidated Party to, after the
issuance thereof, amend or modify (or permit the amendment or modification of)
any of the terms of any Indebtedness permitted under (a) Section 8.1(g)
hereunder if such amendment or modification would add or change any terms in a
manner adverse to the issuer of such Indebtedness, or shorten the final maturity
or average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof or (b) Section 8.1(i) hereunder in a manner
adverse to the Lenders (it being understood that any amendment or modification
that reduces the ability of the Borrower to redeem or repurchase the Senior
Convertible Notes in Capital Stock shall not be deemed adverse to the Lenders).

     8.10      Limitation on Restricted Actions.

     The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, (e) grant a lien
on its properties or assets whether now owned or hereafter acquired; provided
that the foregoing shall not apply to (i) “equal and ratable” restriction
typically contained in public note indentures, (ii) any such restriction
contained in any document or instrument governing Indebtedness incurred pursuant
to Section 8.1(c) so long as such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith and (iii)
any such restriction contained in any document or instrument governing
Subordinated Indebtedness permitted under Section 8.1(g) so long as any such
restriction contained therein does not apply to “senior debt” thereunder
(including the Loans and Credit Party Obligations hereunder) or (f) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(f) above) for such
encumbrances or restrictions existing under or by reason of (i) this Credit
Agreement and the other Credit Documents or (ii) applicable law.

SECTION 9

EVENTS OF DEFAULT

     9.1      Events of Default.

     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

     (a)        Payment. Any Credit Party shall


     (i)        default in the payment when due of any principal of any of the
Loans or of any reimbursement obligations arising from drawings under Letters of
Credit (other than solely as a result of the failure by the Agent or any Lender
to comply with Section 2.2(e)), or


     (ii)        default, and such default shall continue for three (3) or more
Business Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or


     (b)        Representations. Any representation, warranty or statement made
or deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made; or


     (c)        Covenants. Any Credit Party shall


     (i)        default in the due performance or observance of any term,
covenant or agreement contained in Sections 7.2, 7.9, 7.11, 7.14 or 8.1 through
8.10, inclusive;


     (ii)        default in the due performance or observance of any term,
covenant or agreement contained in Section 7.1 and such default shall continue
unremedied for a period of at least 5 business days after the earlier of a
responsible officer of a Credit Party becoming aware of such default or notice
thereof by the Agent; or


     (iii)        default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in subsections (a),
(b), (c)(i) or (c)(ii) of this Section 9.1) contained in this Credit Agreement
and such default shall continue unremedied for a period of at least 30 days
after the earlier of a responsible officer of a Credit Party becoming aware of
such default or notice thereof by the Agent.


     (d)        Other Credit Documents. (i) Any Credit Party shall default in
the due performance or observance of any term, covenant or agreement in any of
the other Credit Documents (subject to applicable grace or cure periods, if any)
or repudiate its obligations thereunder, or (ii) except as a result of or in
connection with a dissolution, merger or disposition of a Subsidiary not
prohibited under Section 8.4 or Section 8.5, any Credit Document shall fail to
be in full force and effect or to give the Agent and/or the Lenders the Liens,
rights, powers and privileges purported to be created thereby, or any Credit
Party shall so state in writing; or


     (e)        Guaranties. Except as the result of or in connection with a
dissolution, merger or disposition of a Subsidiary permitted under Section 8.4,
the guaranty given by any Guarantor hereunder (including any Person after the
Closing Date in accordance with Section 7.12) or any provision thereof shall
cease to be in full force and effect, or any Guarantor (including any Person
after the Closing Date in accordance with Section 7.12) hereunder or any Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty, or any Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to any guaranty; or


     (f)        Bankruptcy, etc. Any Bankruptcy Event shall occur with respect
to any Consolidated Party; or


     (g)        Defaults under Other Agreements. With respect to any
Indebtedness (other than Indebtedness outstanding under this Credit Agreement)
in excess of $10,000,000 in the aggregate for the Consolidated Parties taken as
a whole, (i) any Consolidated Party shall (A) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to any such
Indebtedness, or (B) default (after giving effect to any applicable grace
period) in the observance or performance of any term, covenant or agreement
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is required), any such Indebtedness to
become due prior to its stated maturity; or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof.


     (h)        Judgments. One or more judgments or decrees shall be entered
against one or more of the Consolidated Parties involving a liability of
$5,000,000 or more in the aggregate (to the extent not paid or fully covered by
insurance provided by a carrier who has acknowledged coverage and has, in the
reasonable judgment of the Agent, the ability to perform) and any such judgments
or decrees shall not have been satisfied, vacated, discharged or stayed or
bonded pending appeal within 60 days from the entry thereof; or


     (i)        ERISA. Any of the following events or conditions, if such event
or condition could have a Material Adverse Effect (i) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of any Consolidated Party or any ERISA Affiliate
in favor of the PBGC or a Plan; (ii) an ERISA Event shall occur with respect to
a Single Employer Plan, which is, in the reasonable opinion of the Agent, likely
to result in the termination of such Plan for purposes of Title IV of ERISA;
(iii) an ERISA Event shall occur with respect to a Multiemployer Plan or
Multiple Employer Plan, which is, in the reasonable opinion of the Agent, likely
to result in (A) the termination of such Plan for purposes of Title IV of ERISA,
or (B) any Consolidated Party or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency or (within the meaning of Section 4245 of
ERISA) such Plan; or (iv) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject any Consolidated Party or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which any Consolidated Party or any ERISA Affiliate has agreed or is required
to indemnify any person against any such liability; or


     (j)        Ownership. There shall occur a Change of Control.


     9.2      Acceleration; Remedies.

     Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting requirements of Section 11.6), the Agent shall, upon the
request and direction of the Required Lenders, by written notice to the Credit
Parties take any of the following actions:

     (a)        Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.


     (b)        Acceleration. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to the Agent and/or any
of the Lenders hereunder to be due whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.


     (c)        Cash Collateral. Direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 9.1(f), it will immediately pay) to the Agent additional
cash, to be held by the Agent, for the benefit of the Lenders, in a cash
collateral account as additional security for the LOC Obligations in respect of
subsequent drawings under all then outstanding Letters of Credit in an amount
equal to the maximum aggregate amount which may be drawn under all Letters of
Credits then outstanding.


     (d)        Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents including, without limitation,
all rights and remedies existing under the Pledge Agreement, all rights and
remedies against a Guarantor and all rights of set-off.


     Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations arising from drawings under Letters
of Credit, all accrued interest in respect thereof, all accrued and unpaid fees
and other indebtedness or obligations owing to the Agent and/or any of the
Lenders hereunder automatically shall immediately become due and payable without
the giving of any notice or other action by the Agent or the Lenders, each of
which are hereby expressly waived.

SECTION 10

AGENT

     10.1      Appointment and Authority.

     Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank
of America to act on its behalf as the Agent hereunder and under the other
Credit Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the Issuing Lender, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

     10.2      Rights as a Lender.

     The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

     10.3      Exculpatory Provisions.

     The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Credit Documents. Without limiting the
generality of the foregoing, the Agent:

     (a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


     (b)        shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Credit Document or
applicable law; and


     (c)        shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.


     The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.6 and 9.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, a Lender or the Issuing Lender.

     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 5 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

     10.4      Reliance by Agent.

     The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Agent may presume that such condition is satisfactory to
such Lender or the Issuing Lender unless the Agent shall have received notice to
the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

     10.5      Delegation of Duties.

     The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facility provided for herein as
well as activities as Agent.

     10.6      Resignation of Agent.

     The Agent may at any time give notice of its resignation to the Lenders,
the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall with the consent of the Borrower (which
consent of the Borrower shall not be unreasonably withheld or delayed), appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Lender, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment or such appointment shall not
have been consented to by the Borrower (such consent not to be unreasonably
withheld), then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any Collateral held by the Agent on behalf of the
Lenders or the Issuing Lender under any of the Credit Documents, the retiring
Agent shall continue to hold such Collateral until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Agent with the consent of the Borrower (which
consent of the Borrower shall not be unreasonably withheld or delayed), as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Section 10 and Section 11.5 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

     Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as Issuing Lender and Swingline Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

     10.7      Non-Reliance on Agent and Other Lenders.

     Each Lender and the Issuing Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

     10.8      No Other Duties, Etc.

     Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
Issuing Lender hereunder.

     10.9      Agent May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Agent (irrespective of
whether the principal of any Loan or LOC Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise,

     (a)        to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LOC Obligations and all
other Credit Party Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Lender and the Agent under
Sections 2.2, 3.5 and 11.5) allowed in such judicial proceeding; and


     (b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Agent and, in
the event that the Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Lender, to pay to the Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agent
and its agents and counsel, and any other amounts due the Agent under
Sections 3.5 and 11.5.

     Nothing contained herein shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Agent to vote in respect of the claim of any Lender in any such
proceeding.

     10.10      Collateral and Guaranty Matters.

     The Lenders and the Issuing Lender irrevocably authorize the Agent, at its
option and in its discretion,

     (a)        to release any Lien on any property granted to or held by the
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Credit Party Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Credit Document, (iii) subject to
Section 11.6, if approved, authorized or ratified in writing by the Required
Lenders, or (iv) in connection with Section 7.13(b); and


     (b)        to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


     Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 10.10.

SECTION 11

MISCELLANEOUS

     11.1      Notices.

    (a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

     (i)        if to the Borrower, the Agent, the Issuing Lender or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.1; and


     (ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

    (b)         Electronic Communications. Notices and other communications to
the Agent, the Lenders and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2 if such Lender or the Issuing Lender, as applicable, has
notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

     Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

    (c)         Change of Address, Etc. Each of the Borrower, the Agent, the
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Agent, the Issuing Lender and the Swingline Lender.

    (d)         Reliance by Agent, Issuing Lender and Lenders. The Agent, the
Issuing Lender and the Lenders shall be entitled to rely and act upon any
notices (including a telephonic Notice of Borrowing and notices for Swingline
Loans) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agent, the Issuing Lender, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and
each of the parties hereto hereby consents to such recording.

     11.2      Right of Set-Off.

     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuation of an Event of Default and the commencement of
remedies described in Section 9.2, each Lender is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of which rights being hereby expressly waived), to set-off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation, branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of any Credit Party against obligations and
liabilities of such Credit Party to the Lenders hereunder, under the Notes, the
other Credit Documents or otherwise, irrespective of whether the Agent or the
Lenders shall have made any demand hereunder and although such obligations,
liabilities or claims, or any of them, may be contingent or unmatured, and any
such set-off shall be deemed to have been made immediately upon the occurrence
of an Event of Default even though such charge is made or entered on the books
of such Lender subsequent thereto.

     11.3      Successors and Assigns.

    (a)         Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby. Except as provided
in Section 8.4 or 8.5, neither the Borrower nor any other Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

    (b)         Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); provided that

     (i)        except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if “Trade Date” is specified in the Assignment and Assumption,
as of the Trade Date, shall not be less than $1,000,000 unless each of the Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);


     (ii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swingline Loans;


     (iii)        any assignment of a Commitment must be approved by the Agent,
the Issuing Lender and the Swingline Lender, each such consent not to be
unreasonably withheld or delayed, unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and


     (iv)        the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.6, 3.11, 3.12 and 11.5 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

    (c)         Register. The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Agent’s office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each of the Borrower
and the Issuing Lender at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Credit Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Agent a copy of the Register.

    (d)         Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in LOC
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent, the Lenders
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.6 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.6, 3.11 and 3.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.15 as though it were a
Lender.

    (e)         Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.6 or 3.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.11(d) as though it were a
Lender.

    (f)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

    (g)         Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

    (h)         Special Purpose Funding Vehicles. Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the Agent as
is required under Section 3.6. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 3.6),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Credit Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

    (i)         Resignation as Issuing Lender or Swingline Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as Issuing Lender and/or (ii) upon 30 days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or Swingline Lender, as the case may be. If Bank of America
resigns as Issuing Lender, it shall retain all the rights and obligations of the
Issuing Lender hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Lender and all LOC Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.2. If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.3.

     11.4      No Waiver; Remedies Cumulative.

     No failure or delay on the part of the Agent or any Lender in exercising
any right, power or privilege hereunder or under any other Credit Document and
no course of dealing between the Borrower or any Credit Party and the Agent or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent or any Lender would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

     11.5      Payment of Expenses; Indemnification.

    (a)        Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), in
connection with the syndication of the Credit Facility provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Agent, any Lender or the Issuing Lender (including the reasonable fees,
charges and disbursements of any counsel for the Agent, any Lender or the
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

     (b)        Indemnification by the Borrower. The Borrower shall indemnify
the Agent (and any sub-agent thereof), each Lender and the Issuing Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Credit Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any liability from any Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

    (c)         Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent), the Issuing Lender
or such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) or
the Issuing Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) or Issuing Lender
in connection with such capacity.

    (d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

    (e)         Payments. All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.

    (f)         Survival. The agreements in this Section shall survive the
resignation of the Agent and the Issuing Lender, the replacement of any Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Credit Party Obligations.

     11.6      Amendments, Waivers and Consents.

     No amendment or waiver of any provision of this Agreement or any other
Credit Document, and no consent to any departure by the Borrower or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Credit Party, as the case
may be, and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

     (a)        extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.2) without the written consent
of such Lender;


     (b)        postpone any date fixed by this Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;


     (c)        reduce the principal of, or the rate of interest specified
herein on, any Loan or LOC Obligation, or (subject to clause (v) of the second
proviso to this Section 11.6) any fees or other amounts payable hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or LOC Obligation
or to reduce any fee payable hereunder;


     (d)        change Section 3.14 or Section 3.15(b) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;


     (e)        change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


     (f)        except as the result of or in connection with an Asset
Disposition not prohibited by Section 8.5 or in connection with the release of
Collateral set forth in Section 7.13(b), release all or substantially all of the
Collateral; or


     (g)        except in connection with the release of a Guarantor set forth
in Section 10.10(b), release all or substantially all of the Guarantors from the
Guaranty without the written consent of each Lender;


  and, provided further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any LOC Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Credit Document; and (iv) Section 11.3(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the Agents’ Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.


     11.7      Counterparts.

     This Credit Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery by facsimile by any of the parties hereto of an
executed counterpart of this Credit Agreement shall be as effective as an
original executed counterpart hereof and shall be deemed a representation that
an original executed counterpart hereof will be delivered.

     11.8      Headings.

     The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.

     11.9      Defaulting Lender.

     Each Lender understands and agrees that if such Lender is a Defaulting
Lender then notwithstanding the provisions of Section 11.6 it shall not be
entitled to vote on any matter requiring the consent of the Required Lenders or
to object to any matter requiring the consent of all the Lenders; provided,
however, that all other benefits and obligations under the Credit Documents
shall apply to such Defaulting Lender.

     11.10      Survival of Indemnification and Representations and Warranties .

     All indemnities set forth herein and all representations and warranties
made hereunder and in any other Credit Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Agent and each Lender,
regardless of any investigation made by the Agent or any Lender or on their
behalf and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Default at the time of any extension of credit, and shall
continue in full force and effect as long as any Loan or any other Credit Party
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

     11.11      Governing Law; Jurisdiction.

     (a)        THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, New
York County or of the United States for the Southern District of New York and,
by execution and delivery of this Credit Agreement, each Credit Party hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of such courts. Each Credit Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.1, such service to become effective 15 days after such
mailing. Nothing herein shall affect the right of a Lender to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against a Credit Party in any other jurisdiction. Each Credit
Party agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law; provided that nothing in this Section
11.11(a) is intended to impair a Credit Party’s right under applicable law to
appeal or seek a stay of any judgment.


     (b)        Each Credit Party hereby irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Credit
Agreement or any other Credit Document brought in the courts referred to in
subsection (a) hereof and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.


     11.12       Waiver of Right to Trial by Jury. EACH PARTY TO THIS CREDIT
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

     11.13      Time.

     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight time, as the case may be, unless specified otherwise.

     11.14      Severability.

     If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

     11.15      Entirety.

     This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

     11.16      Binding Effect.

     This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Guarantors and the Agent,
and the Agent shall have received copies hereof (telefaxed or otherwise) which,
when taken together, bear the signatures of each Lender, and thereafter this
Credit Agreement shall be binding upon and inure to the benefit of the Borrower,
the Guarantors, the Agent and each Lender and their respective successors and
assigns.

     11.17      Confidentiality.

     Each of the Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

     11.18      Binding Effect; Termination of Credit Agreement, etc.

     (a)        This Credit Agreement shall be deemed to have become effective
at such time on or after the Closing Date when it shall have been executed by
the Borrower, the Guarantors and the Agent, and the Agent shall have received
copies thereof (telefaxed or otherwise) which, when taken together, bear the
signatures of each Lender, and thereafter the Credit Agreement shall be binding
upon and inure to the benefit of the Borrower, the Guarantors, the Agent and
each Lender and their respective successors and assigns.


     (b)        The term of the Credit Agreement shall be until no Loans,
Letters of Credit, LOC Obligations or any other amounts payable under any of the
Credit Documents shall remain outstanding and until all of the Commitments shall
have expired or been terminated.


     (c)        At such time as this Credit Agreement shall have become
effective pursuant to the terms of Section 11.18(a), the promissory notes
executed in connection with the Existing Credit Agreement shall be replaced with
the Notes, if any, executed in connection with this Credit Agreement.


     11.19      USA PATRIOT Act Notice.

     Each Lender that is subject to the Act (as hereinafter defined) and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
No. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     Each of the parties hereto has caused a counterpart of this Credit
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:

    APRIA HEALTHCARE GROUP INC.,
a Delaware corporation           By:
Name:
Title:

GUARANTORS:

    APRIA HEALTHCARE INC.,
a Delaware corporation           By:
Name:
Title:      

    APRIA NUMBER TWO INC.,
a Delaware corporation           By:
Name:
Title:      

    APRIACARE MANAGEMENT SYSTEMS INC.,
a Delaware corporation           By:
Name:
Title:      

    APRIA HEALTHCARE OF NEW YORK
STATE, INC.,
a New York corporation           By:
Name:
Title:      

    MESSICK HOMECARE, INC.,
a Tennesse corporation           By:
Name:
Title:      

    BIOMEDICAL HOME CARE, INC.,
a North Carolina corporation           By:
Name:
Title:      

    LIFEPLUS, INC.,
a Massachusetts corporation           By:
Name:
Title:      

--------------------------------------------------------------------------------

ADMINISTRATIVE
AGENT:

    BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent           By:
Name:
Title:      

--------------------------------------------------------------------------------

LENDERS:

    BANK OF AMERICA, N.A.,
in its capacity as Lender           By:
Name:
Title:      

    THE BANK OF NOVA SCOTIA,
as a Lender           By:
Name:
Title:      

    CALYON NEW YORK BRANCH,
as a Lender           By:
Name:
Title:      

    ING BANK,
as a Lender           By:
Name:
Title:      

    PNC BANK N.A.,
as a Lender           By:
Name:
Title:      

    COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
as a Lender           By:
Name:
Title:      

    KEYBANK NATIONAL ASSOCIATION,
as a Lender           By:
Name:
Title:      

    MORGAN STANLEY BANK,
as a Lender           By:
Name:
Title:      

    UNION BANK OF CALIFORNIA, N.A.,
as a Lender           By:
Name:
Title:      

    UFJ BANK LIMITED,
as a Lender           By:
Name:
Title:      

    THE GOVERNOR AND COMPANY
OF THE BANK OF IRELAND,
as a Lender           By:
Name:
Title:      

    BANK FÜR ARBEIT UND
WIRTSCHAFT AKTIENGESELLSCHAFT,
as a Lender           By:
Name:
Title:      

    JPMORGAN,
as a Lender           By:
Name:
Title:      

    UBS LOAN FINANCE LLC,
as a Lender           By:
Name:
Title:      

    U.S. BANK NATIONAL ASSOCIATION,
as a Lender           By:
Name:
Title:      

    WELLS FARGO BANK, N.A.,
as a Lender           By:
Name:
Title:      

    BANK OF CHINA, LOS ANGELES BRANCH,
as a Lender           By:
Name:
Title:      

    NATIONAL CITY BANK OF KENTUCKY,
as a Lender           By:
Name:
Title:      

    CHINATRUST COMMERCIAL BANK,
as a Lender           By:
Name:
Title:      

    CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH,
as a Lender           By:
Name:
Title:      

--------------------------------------------------------------------------------

Exhibit 1.1(a)


FORM OF SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

        THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge
Agreement”) is entered into as of November 23, 2004 among APRIA HEALTHCARE GROUP
INC. a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower (each individually a “Guarantor”, and collectively the “Guarantors”;
together with the Borrower, each individually a “Pledgor”, and collectively the
“Pledgors”) and BANK OF AMERICA, N.A., in its capacity as agent (in such
capacity, the “Agent”) for the lenders from time to time party to the Credit
Agreement described below (the “Lenders”).

W I T N E S S E T H

         WHEREAS, a $500 million credit facility has been established in favor
of the Borrower, pursuant to the terms of that Fourth Amended and Restated
Credit Agreement dated as of the date hereof (as amended, modified, increased,
extended, renewed or replaced, the “Credit Agreement”) among the Borrower, the
Guarantors, the lenders identified therein and the Agent; and

        WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue Letters of Credit under the Credit Agreement that the Pledgors shall
have amended and restated the terms and conditions of that certain Amended and
Restated Pledge Agreement dated as of July 20, 2001 among the Borrower, certain
of its Subsidiaries and Bank of America, N.A., as agent thereunder, by execution
and delivery of this Pledge Agreement to the Agent for the ratable benefit of
the Lenders;

        NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

    1.        Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings provided in the Credit Agreement. As used herein:

          “Secured Obligations” means, without duplication, (i) all of the
obligations and liabilities of the Credit Parties to the Lenders (including the
Issuing Lender), and the Agent, whenever arising, under the Credit Agreement or
any of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a Bankruptcy Event with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code), whether now existing or hereafter arising, due or to become
due, direct or indirect, absolute or contingent, howsoever evidenced, created,
held or acquired, whether primary, secondary, direct, contingent, or joint and
several, as such obligations may be amended, modified, increased, extended,
renewed or replaced from time to time, (ii) all obligations owing by the Credit
Parties to the Lenders or any affiliate of a Lender, whenever arising, under any
interest rate protection agreements, foreign currency exchange agreements or
commodity purchase or option agreements to the extent permitted under the Credit
Agreement, and (iii) all costs and expenses incurred in connection with
enforcement and collection of the Secured Obligations, including reasonable
attorneys’ fees.


    2.        Pledge and Grant of Security Interest. To secure the prompt
payment and performance in full when due, whether by lapse of time or otherwise,
of the Secured Obligations, each Pledgor hereby pledges and assigns to the
Agent, for the benefit of the holders of the Secured Obligations, and grants to
the Agent, for the benefit of the holders of the Secured Obligations, a
continuing security interest in any and all right, title and interest of such
Pledgor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):

    (a)        Pledged Shares. (i) 100% (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Capital Stock of each Domestic
Subsidiary set forth on Schedule 2(a) attached hereto and (ii) 65% (or, if less,
the full amount owned by such Pledgor) of the issued and outstanding shares of
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”)
of each Foreign Subsidiary set forth on Schedule 2(a) attached hereto, in each
case together with the certificates (or other agreements or instruments), if
any, representing such Capital Stock, and all options and other rights,
contractual or otherwise, with respect thereto (collectively, together with the
Capital Stock described in Section 2(b) and 2(c) below, the “Pledged Shares”),
including, but not limited to, the following:


    (A)        all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Shares, or representing
a distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares; and


    (B)        without affecting the obligations of the Pledgors under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger involving the issuer of any Pledged
Shares and in which such issuer is not the surviving entity, all Capital Stock
of the successor entity formed by or resulting from such consolidation or merger
issued to the Pledgor in connection with such consolidation or merger.


    (b)        Additional Shares. 100% (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Capital Stock of any Person which
hereafter becomes a Domestic Subsidiary and 65% (or, if less, the full amount
owned by such Pledgor) of the Voting Equity and 100% (or, if less, the full
amount owned by such Pledgor) of the Non-Voting Equity of any Person which
hereafter becomes a Foreign Subsidiary, including, without limitation, the
certificates representing such Capital Stock.


    (c)        Proceeds. All proceeds and products of the foregoing, however and
whenever acquired and in whatever form.


        Without limiting the generality of the foregoing, it is hereby
specifically understood and agreed that a Pledgor may from time to time
hereafter deliver additional Capital Stock to the Agent as collateral security
for the Secured Obligations. Upon delivery to the Agent, such additional Capital
Stock shall be deemed to be part of the Pledged Collateral of such Pledgor and
shall be subject to the terms of this Pledge Agreement whether or not Schedule
2(a) is amended to refer to such additional Capital Stock.

    3.        Security for Secured Obligations. The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Secured Obligations of the Credit Parties to
the holders of the Secured Obligations.

    4.        Delivery of the Pledged Collateral. Each Pledgor hereby agrees
that:

    (a)        Each Pledgor shall deliver to the Agent (i) simultaneously with
or prior to the execution and delivery of this Pledge Agreement, all
certificates representing the Pledged Shares of such Pledgor and (ii) promptly
upon the receipt thereof by or on behalf of a Pledgor, all other certificates
and instruments constituting Pledged Collateral of a Pledgor. Prior to delivery
to the Agent, all such certificates and instruments constituting Pledged
Collateral of a Pledgor shall be held in trust by such Pledgor for the benefit
of the Agent pursuant hereto. All such certificates shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto.


    (b)        Additional Securities. If such Pledgor shall receive by virtue of
its being or having been the owner of any Pledged Collateral, any (i)
certificate, including without limitation, any certificate representing a
dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or other equity interests, stock splits, spin-off or split-off,
promissory notes or other instruments; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Pledged Collateral or
otherwise; (iii) dividends payable in securities or other equity interests; or
(iv) distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall receive such certificate,
instrument, option, right or distribution in trust for the benefit of the Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Agent in the exact form received together with any necessary
endorsement and/or appropriate stock power duly executed in blank, substantially
in the form provided in Exhibit 4(a), to be held by the Agent as Pledged
Collateral and as further collateral security for the Secured Obligations.


    (c)        Financing Statements. Each Pledgor shall deliver to the Agent
such UCC or other applicable financing statements as may be reasonably requested
by the Agent in order to perfect and protect the security interest created
hereby in the Pledged Collateral of such Pledgor.


    5.        Representations and Warranties. Each Pledgor hereby represents and
warrants to the Agent, for the benefit of the holders of the Secured
Obligations, that:

    (a)        Authorization of Pledged Shares. The Pledged Shares are duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.


    (b)        Title. Each Pledgor has good and indefeasible title to the
Pledged Collateral of such Pledgor and will at all times (unless such Pledged
Collateral is subject to an asset disposition permitted under the Credit
Agreement) be the legal and beneficial owner of such Pledged Collateral free and
clear of any Lien, other than Permitted Liens. There exists no “adverse claim”
within the meaning of Section 8-102 of the Uniform Commercial Code as in effect
in the State of New York as of the date hereof (the “UCC”) with respect to the
Pledged Shares of such Pledgor.


    (c)        Exercising of Rights. The exercise by the Agent of its rights and
remedies hereunder will not violate any law or governmental regulation
applicable to a Pledgor or any material contractual restriction binding on or
affecting a Pledgor or any of its property.


    (d)        Pledgor’s Authority. No authorization, approval or action by, and
no notice or filing with any Governmental Authority or with the issuer of any
Pledged Stock is required either (i) for the pledge made by a Pledgor or for the
granting of the security interest by a Pledgor pursuant to this Pledge Agreement
(except as have been already obtained) or (ii) for the exercise by the Agent or
the holders of the Secured Obligations of their rights and remedies hereunder
(except as may be required by laws affecting the offering and sale of
securities, Hart-Scott-Rodino and other antitrust laws and applicable UCC
provisions).


    (e)        Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Agent for the benefit of the holders of the
Secured Obligations, in the Pledged Collateral. The taking of possession by the
Agent of the certificates representing the Pledged Shares and all other
certificates and instruments constituting Pledged Collateral will perfect and
establish the first priority of the Agent’s security interest in the Pledged
Shares and, when properly perfected by filing or registration, in all other
Pledged Collateral represented by such Pledged Shares and instruments securing
the Secured Obligations. Except as set forth in this Section 5(e), no action is
necessary to perfect or otherwise protect such security interest.


    (f)        Partnership and Membership Interests. Except as previously
disclosed to the Agent, none of the Pledged Shares consisting of partnership or
limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a “security”
or a “financial asset” as such terms are defined in Article 8 of the UCC.


    (g)        No Other Interests. No Pledgor owns any Capital Stock in any
Subsidiary other than as set forth on Schedule 2(a) attached hereto.


    6.        Covenants. Each Pledgor hereby covenants, that so long as any of
the Secured Obligations or any Letter of Credit shall remain outstanding and
until all of the Commitments shall have been terminated, such Pledgor shall:

    (a)        Books and Records. Mark its books and records (and shall cause
the issuer of the Pledged Shares of such Pledgor to mark its books and records)
to reflect the security interest granted to the Agent, for the benefit of the
holders of the Secured Obligations, pursuant to this Pledge Agreement.


    (b)        Defense of Title. Warrant and defend title to and ownership of
the Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Credit Documents.


    (c)        Further Assurances. Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
reasonably necessary or that the Agent may reasonably request in order to (i)
perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, any and all action
necessary to satisfy the Agent that the Agent has obtained a first priority
perfected security interest in all Pledged Collateral); (ii) enable the Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and (iii) otherwise effect the purposes of this
Pledge Agreement, including, without limitation and if requested by the Agent,
delivering to the Agent irrevocable proxies in respect of the Pledged Collateral
of such Pledgor.


    (d)        Amendments. Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Credit Agreement.


    (e)        Compliance with Securities Laws. File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.


    (f)        Issuance or Acquisition of Capital Stock. Not, without executing
and delivering, or causing to be executed and delivered, to the Agent such
agreements, documents and instruments as the Agent may reasonably require, issue
or acquire any Capital Stock consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a “security”
or a “financial asset” as such terms are defined in Article 8 of the UCC.


    7.        Advances by Holders of the Secured Obligations. On failure of any
Pledgor to perform any of the covenants and agreements contained herein, the
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien, expenditures made in defending against any adverse claim
and all other expenditures which the Agent or the holders of the Secured
Obligations may make for the protection of the security hereof or which may be
compelled to make by operation of law. All such reasonable and documented sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the default rate specified in Section 3.1 of the
Credit Agreement for Revolving Loans that are Base Rate Loans. No such
performance of any covenant or agreement by the Agent or the holders of the
Secured Obligations on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any default under the terms of this
Pledge Agreement, the other Credit Documents or any other documents relating to
the Secured Obligations. The holders of the Secured Obligations may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Pledgor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

    8.        Events of Default. The occurrence of an event which under the
Credit Agreement would constitute an Event of Default shall be an Event of
Default hereunder (an “Event of Default”).

    9.        Remedies.

    (a)        General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Agent and the holders of the Secured
Obligations shall have, in respect of the Pledged Collateral of any Pledgor, in
addition to the rights and remedies provided herein, in the Credit Documents, in
any other documents relating to the Secured Obligations, or by law, the rights
and remedies of a secured party under the UCC or any other applicable law.


    (b)        Sale of Pledged Collateral. Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section and without notice, the Agent may, in its sole discretion, sell or
otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Agent may deem commercially reasonable, for cash, credit or for future
delivery or otherwise in accordance with applicable law. To the extent permitted
by law, any Lender may in such event, bid for the purchase of such securities.
Each Pledgor agrees that, to the extent notice of sale shall be required by law
and has not been waived by such Pledgor, any requirement of reasonable notice
shall be met if notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to such Pledgor, in accordance with the notice provisions of
Section 11.1 of the Credit Agreement at least 10 days before the time of such
sale. The Agent shall not be obligated to make any sale of Pledged Collateral of
such Pledgor regardless of notice of sale having been given. The Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.


    (c)        Private Sale. Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgors recognize that the Agent may deem
it impracticable to effect a public sale of all or any part of the Pledged
Shares or any of the securities or other equity interests constituting Pledged
Collateral and that the Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Agent shall have
no obligation to delay sale of any such Pledged Collateral for the period of
time necessary to permit the issuer of such Pledged Collateral to register such
Pledged Collateral for public sale under the Securities Act. Each Pledgor
further acknowledges and agrees that any offer to sell such Pledged Collateral
which has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such offer may be advertised without prior
registration under the Securities Act), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Agent may, in such event, bid for the purchase of such
Pledged Collateral.


    (d)        Retention of Pledged Collateral. To the extent permitted under
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default, the Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Agent shall have
provided such notices, however, the Agent shall not be deemed to have retained
any Pledged Collateral in satisfaction of any Secured Obligations for any
reason.


    (e)        Deficiency. In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the Agent
or the holders of the Secured Obligations are legally entitled, the Pledgors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the default rate specified in Section 3.1 of the Credit Agreement for
Revolving Loans that are Base Rate Loans, together with the costs of collection
and the reasonable fees of any attorneys employed by the Agent to collect such
deficiency. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Pledgors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.


    10.        Rights of the Agent.

    (a)        Power of Attorney. In addition to other powers of attorney
contained herein, each Pledgor hereby designates and appoints the Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:


    (i)        to demand, collect, settle, compromise, adjust and give
discharges and releases concerning the Pledged Collateral of such Pledgor, all
as the Agent may reasonably determine;


    (ii)        to commence and prosecute any actions at any court for the
purposes of collecting any of the Pledged Collateral of such Pledgor and
enforcing any other right in respect thereof;


    (iii)        to defend, settle or compromise any action in respect of the
Pledged Collateral brought and, in connection therewith, give such discharge or
release as the Agent may deem reasonably appropriate;


    (iv)        to pay or discharge taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against the Pledged Collateral of
such Pledgor;


    (v)        to direct any parties liable for any payment under any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Agent or as the Agent shall direct;


    (vi)        to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Pledged Collateral of such Pledgor;


    (vii)        to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Pledged
Collateral of such Pledgor;


    (viii)        to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Agent may deem reasonably appropriate;


    (ix)        to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Pledge Agreement and in order to fully
consummate all of the transactions contemplated therein;


    (x)        to exchange any of the Pledged Collateral of such Pledgor or
other property upon any merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Pledged Collateral of such Pledgor with any committee,
depository, transfer agent, registrar or other designated agency upon such terms
as the Agent may determine;


    (xi)        to vote for a shareholder resolution, or to sign an instrument
in writing, sanctioning the transfer of any or all of the Pledged Collateral of
such Pledgor into the name of the Agent or one or more of the holders of the
Secured Obligations or into the name of any transferee to whom the Pledged
Collateral of such Pledgor or any part thereof may be sold pursuant to Section 9
hereof; and


    (xii)        to do and perform all such other acts and things as the Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Pledged Collateral of such Pledgor.


  This power of attorney is a power coupled with an interest and shall be
irrevocable (i) for so long as any of the Secured Obligations remain
outstanding, any Credit Document or any other documents relating to the Secured
Obligations, is in effect or any Letter of Credit shall remain outstanding and
(ii) until all of the Commitments shall have been terminated. The Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Agent in this
Pledge Agreement, and shall not be liable for any failure to do so or any delay
in doing so. The Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Agent solely to protect, preserve and realize upon its security interest in
the Pledged Collateral.


    (b)        Assignment by the Agent. Pursuant to the Credit Agreement, the
Agent may from time to time assign the Secured Obligations and any portion
thereof and/or the Pledged Collateral and any portion thereof, and the assignee
shall be entitled to all of the rights and remedies of the Agent under this
Pledge Agreement in relation thereto.


    (c)        The Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Pledged Collateral while being held by
the Agent hereunder, the Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that Pledgors shall be
responsible for preservation of all rights in the Pledged Collateral of such
Pledgor, and the Agent shall be relieved of all responsibility for Pledged
Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Agent accords its own property, which shall be no less than the treatment
employed by a reasonable and prudent agent in the industry, it being understood
that the Agent shall not have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Pledged Collateral, whether or not the Agent has
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.


    (d)        Voting Rights in Respect of the Pledged Collateral.


    (i)        So long as no Event of Default shall have occurred and be
continuing, to the extent permitted by law, each Pledgor may exercise any and
all voting and other consensual rights pertaining to the Pledged Collateral of
such Pledgor or any part thereof for any purpose not inconsistent with the terms
of this Pledge Agreement or the Credit Agreement; and


    (ii)        Upon the occurrence and during the continuance of an Event of
Default, and delivery by the Agent to the relevant Pledgor of its intent to
exercise its rights under this Section 10(d)(ii) all rights of a Pledgor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection shall cease
and all such rights shall thereupon become vested in the Agent which shall then
have the sole right to exercise such voting and other consensual rights.


    (e)        Dividend Rights in Respect of the Pledged Collateral.

    (i)        So long as no Event of Default shall have occurred and be
continuing and subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends (other than stock dividends and other dividends
constituting Pledged Collateral which are addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.


    (ii)        Upon the occurrence and during the continuance of an Event of
Default and delivery by the Agent to the relevant Pledgor of its intent to
exercise its rights under this Section 10(e)(ii):


    (A)        all rights of a Pledgor to receive the dividends and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (i) of this Section shall cease and all such rights shall thereupon
be vested in the Agent which shall then have the sole right to receive and hold
as Pledged Collateral such dividends and interest payments; and


    (B)        all dividends and interest payments which are received by a
Pledgor contrary to the provisions of paragraph (A) of this Section shall be
received in trust for the benefit of the Agent, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the Agent
as Pledged Collateral in the exact form received, to be held by the Agent as
Pledged Collateral and as further collateral security for the Secured
Obligations.


    (f)        Release of Pledged Collateral. The Agent may release any of the
Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted. If any of the
Pledged Collateral shall be sold, transferred or otherwise disposed of by any
Pledgor in a transaction permitted by the Credit Agreement, then the Agent, at
the request and sole expense of such Pledgor, shall execute and deliver to such
Pledgor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Pledged Collateral.


    11.        Rights of Required Lenders. All rights of the Agent hereunder, if
not exercised by the Agent, may be exercised by the Required Lenders under the
Credit Agreement.

    12.        Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, and request and direction of the Required
Lenders under Section 9.2 of the Credit Agreement any payments in respect of the
Secured Obligations and any proceeds of any Pledged Collateral, when received by
the Agent or any of the holders of the Secured Obligations in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in the Credit Agreement or other document relating to the Secured
Obligations, and each Pledgor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Agent shall have the continuing and exclusive right to apply and reapply any and
all such payments and proceeds in the Agent’s sole discretion, notwithstanding
any entry to the contrary upon any of its books and records.

    13.        Costs of Counsel. At all times hereafter, the Pledgors agree to
promptly pay upon demand any and all reasonable costs and expenses of the Agent
and the holders of the Secured Obligations, (a) as required under Section 11.5
of the Credit Agreement and (b) as necessary to protect the Pledged Collateral
or to exercise any rights or remedies under this Pledge Agreement or with
respect to any Pledged Collateral. All of the foregoing costs and expenses shall
constitute Secured Obligations hereunder.

    14.        Continuing Agreement.

    (a)        This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as the Secured
Obligations or any Letter of Credit shall remain outstanding and until all of
the Commitments shall have been terminated (other than any obligations with
respect to the indemnities and the representations and warranties set forth in
the Credit Documents). Upon the payment in full of the Secured Obligations and
such termination, this Pledge Agreement shall be automatically terminated and
the Agent and the holders of the Secured Obligations shall, upon the request and
at the expense of the Pledgors, forthwith release all of its liens and security
interests hereunder and shall execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.


    (b)        This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
without limitation any reasonable legal fees and disbursements) incurred by the
Agent or any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.


    15.        Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.6 of the Credit Agreement.

    16.        Successors in Interest. This Pledge Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Pledgor and its successors and assigns, and shall inure, together with the
rights and remedies of the Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Agent and the holders of the Secured
Obligations and their successors and permitted assigns; provided, however, that
except in connection with mergers or consolidations permitted by Section 8.4 of
the Credit Agreement that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of the requisite number
of Lenders required by the Credit Agreement. To the fullest extent permitted by
law, each Pledgor hereby releases the Agent and each Lender, and its successors
and assigns, from any liability for any act or omission relating to this Pledge
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Agent, or such Lender, or their
respective officers, employees or agents.

    17.        Notices. All notices required or permitted to be given under this
Pledge Agreement shall be given as provided in the Credit Agreement.

    18.        Counterparts. This Pledge Agreement may be executed in any number
of counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

    19.        Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

    20.        Governing Law; Submission to Jurisdiction; Venue.

    (a)        THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this Credit Agreement or any other Credit Document
may be brought in the courts of the State of New York, New York County or of the
United States for the Southern District of New York, and, by execution and
delivery of this Pledge Agreement, each Pledgor hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts. Each Pledgor further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1 of
the Credit Agreement, such service to become effective three days after such
mailing. Nothing herein shall affect the right of the Agent to serve process in
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against any Pledgor in any other jurisdiction.


    (b)        Each Pledgor hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Pledge Agreement brought
in the courts referred to in subsection (a) hereof and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.


    21.        Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS PLEDGE AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

    22.        Severability. If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

    23.        Entirety. This Pledge Agreement, the other Credit Documents and
the other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, the other documents relating to
the Secured Obligations or the transactions contemplated herein and therein.

    24.        Survival. All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Credit Documents and the other documents relating to the Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

    25.        Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Agent and the holders of the Secured Obligations shall have the right to
proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Agent and the holders of the Secured
Obligations shall have the right, in their sole discretion, to determine which
rights, security, liens, security interests or remedies the Agent and the
holders of the Secured Obligations shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Agent and the holders of the Secured Obligations under this Pledge Agreement,
under any other of the Credit Documents or any other document relating to the
Secured Obligations.

    26.        Joint and Several Obligations of Pledgors.

    (a)        Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.


    (b)        Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and the other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.


    (c)        Notwithstanding any provision to the contrary contained herein,
in any other of the Credit Documents or in any other documents relating to the
Secured Obligations, the obligations of each Guarantor under the Credit
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law.


[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

        Each of the parties hereto has caused a counterpart of this Pledge
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:

    APRIA HEALTHCARE GROUP INC.,           By:
Name:
Title:

GUARANTORS:

    APRIA HEALTHCARE INC.,
a Delaware corporation           By:
Name:
Title:      

    APRIA NUMBER TWO INC.,
a Delaware corporation           By:
Name:
Title:      

    APRIACARE MANAGEMENT SYSTEMS INC.,
a Delaware corporation           By:
Name:
Title:      

    APRIA HEALTHCARE OF NEW YORK
STATE, INC.,
a New York corporation           By:
Name:
Title:      

    MESSICK HOMECARE, INC.,
a Tennesse corporation           By:
Name:
Title:      

    BIOMEDICAL HOME CARE, INC.,
a North Carolina corporation           By:
Name:
Title:      

    LIFEPLUS, INC.,
a Massachusetts corporation           By:
Name:
Title:      



[signature pages continue]

--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A.,
as Agent           By:
Name:
Title:          

--------------------------------------------------------------------------------

Schedule 2(a)

to

Pledge Agreement

dated as of November 23, 2004

in favor of Bank of America, N.A.

as Agent

PLEDGED STOCK

           Pledgor            Issuer Number of
Shares Certificate
Number Percentage
Ownership   Apria Healthcare Group Inc. Apria Healthcare, Inc. 1,000 1 100%  
Apria Healthcare, Inc. ApriaCare Management Systems, Inc. 100 1 100%   Apria
Healthcare, Inc. Apria Healthcare of New York State,
Inc. 300 1 100%   Apria Healthcare Group, Inc. Apria Number Two, Inc. 100 2 100%
  Apria Healthcare, Inc. Messick Homecare, Inc. 1,000 14 100%   Apria
Healthcare, Inc. Biomedical Home Care, Inc. 68,000 20 100%   Apria Healthcare,
Inc. Lifeplus, Inc. 133 13 100%

--------------------------------------------------------------------------------

Exhibit 4(a)

to

Pledge Agreement

dated as of November 23, 2004

in favor of Bank of America, N.A.

as Agent

Irrevocable Stock Power

        FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
to

the following shares of capital stock of _____________________, a ____________
corporation:

No. of Shares                             Certificate No.

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
The effectiveness of a transfer pursuant to this stock power shall be subject to
any and all transfer restrictions referenced on the face of the certificates
evidencing such interest or in the certificate of incorporation or bylaws of the
subject corporation, to the extent they may from time to time exist.



          By:
Name:
Title:      

--------------------------------------------------------------------------------

Exhibit 2.1(b)

FORM OF NOTICE OF BORROWING

Bank of America, N.A.,
as Agent for the Lenders
1455 Market St
CA5-701-05-19
San Francisco, CA 94103
Attention: Cassandra McCain

Ladies and Gentlemen:

        The undersigned, Apria Healthcare Group Inc. (the “Borrower”), refers to
the Fourth Amended and Restated Credit Agreement dated as of November 23, 2004
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 2.1 of the Credit Agreement
that it requests a Revolving Loan advance under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Loan advance is
requested to be made:

(A) Date of Borrowing (which is Business Day) _______________________   (B)
Principal Amount of Borrowing _______________________   (C) Interest rate basis
_______________________   (D) Interest Period and the last day thereof
_______________________

        In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c), (d), (e) and (f) of such Section, are true and
correct.

    APRIA HEALTHCARE GROUP INC.           By:
Name:
Title:

--------------------------------------------------------------------------------

Exhibit 2.1(e)

FORM OF REVOLVING NOTE

$____________ November [        ], 2004

        FOR VALUE RECEIVED, APRIA HEALTHCARE GROUP INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
__________________________, its successors and assigns (the “Lender”), at the
times set forth in the Fourth Amended and Restated Credit Agreement dated as of
the date hereof among the Borrower, the Guarantors, the Lenders and the Agent
(as it may be as amended, modified, restated or supplemented from time to time,
the “Credit Agreement”; all capitalized terms not otherwise defined herein shall
have the meanings set forth in the Credit Agreement), but in no event later than
the Maturity Date, in Dollars and in immediately available funds, the principal
amount of ________________________DOLLARS ($____________) or, if less than such
principal amount, the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the Borrower pursuant to the Credit Agreement, and to pay
interest from the date hereof on the unpaid principal amount hereof, in like
money, at said office, on the dates and at the rates selected in accordance with
Section 2.1(d) of the Credit Agreement.

        Upon the occurrence and during the continuance of an Event of Default,
the balance outstanding hereunder shall bear interest as provided in Section 3.1
of the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

        In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

        This Note and the Loans evidenced hereby may be transferred in whole or
in part only by registration of such transfer on the Register maintained by or
on behalf of the Borrower as provided in Section 11.3(c) of the Credit
Agreement.

        IN WITNESS WHEREOF, the Borrower has caused this Note to be duly
executed by its duly authorized officer as of the day and year first above
written.

    APRIA HEALTHCARE GROUP INC.           By:
Name:
Title:

--------------------------------------------------------------------------------

Exhibit 3.2

FORM OF NOTICE OF EXTENSION/CONVERSION

Bank of America, N.A.,
as Agent for the Lenders
1455 Market St
CA5-701-05-19
San Francisco, CA 94103
Attention: Cassandra McCain

Ladies and Gentlemen:

        The undersigned, APRIA HEALTHCARE GROUP INC. (the “Borrower”), refers to
the Fourth Amended and Restated Credit Agreement dated as of November 23, 2004
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 3.2 of the Credit Agreement
that it requests an extension or conversion of the Revolving Loan outstanding
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such extension or conversion is requested to be made:

(A) Loan Type _______________________   (B) Date of Extension or Conversion
(which is the last day of the
applicable Interest Period)

_______________________   (C) Principal Amount of Extension or Conversion
_______________________   (D) Interest rate basis _______________________   (E)
Interest Period and the last day thereof _______________________  

         In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c), (d), (e) and (f) of such Section, are true and
correct.

    APRIA HEALTHCARE GROUP INC.           By:
Name:
Title:

--------------------------------------------------------------------------------

Exhibit 7.1(c)

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

        For the fiscal quarter ended _________________, 20___.

        I, ______________________, [Title] of APRIA HEALTHCARE GROUP INC. (the
“Borrower”) hereby certify solely in such capacity that, to the best of my
knowledge and belief, with respect to that certain Fourth Amended and Restated
Credit Agreement dated as of November 23, 2004 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”; all of the defined
terms in the Credit Agreement are incorporated herein by reference) among the
Borrower, the Guarantors, the Lenders and Bank of America, N.A., as Agent:

a.  

The company-prepared financial statements which accompany this certificate are
true and correct in all material respects and have been prepared in accordance
with GAAP applied on a consistent basis, subject to changes resulting from
normal year-end audit adjustments.


b.  

Since ___________ (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement; and


        Delivered herewith are detailed calculations demonstrating compliance by
the Credit Parties with the financial covenants contained in Section 7.11 of the
Credit Agreement as of the end of the fiscal period referred to above.

      This ______ day of ___________, 20__.

    APRIA HEALTHCARE GROUP INC.           By:
Name:
Title:

--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants

--------------------------------------------------------------------------------

Exhibit 7.12

FORM OF JOINDER AGREEMENT

        THIS JOINDER AGREEMENT (the “Agreement”), dated as of
_____________, 20__, is by and between _____________________, a
___________________ (the “Subsidiary”), and BANK OF AMERICA, N.A., in its
capacity as Agent under that certain Fourth Amended and Restated Credit
Agreement (as it may be amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), dated as of November 23, 2004 by and among APRIA
HEALTHCARE GROUP INC., a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders and Bank of America, N.A., as Agent. All of the defined terms in the
Credit Agreement are incorporated herein by reference.

        The Credit Parties are required by Section 7.12 of the Credit Agreement
to cause the Subsidiary to become a “Guarantor”.

        Accordingly, the Subsidiary hereby agrees as follows with the Agent, for
the benefit of the Lenders:

    1.        The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
(i) jointly and severally together with the other Guarantors, irrevocably,
unconditionally and absolutely guarantees to each Lender and the Agent, as
further provided in Section 4 of the Credit Agreement, the prompt payment and
performance of the Credit Party Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof.

    2.        The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Pledge Agreement, and shall have all the obligations of a “Pledgor”
thereunder as if it had executed the Pledge Agreement. The Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all the terms,
provisions and conditions contained in the Pledge Agreement. Without limiting
the generality of the foregoing terms of this paragraph 3, the Subsidiary hereby
pledges and assigns to the Agent, for the benefit of the Lenders, and grants to
the Agent, for the benefit of the Lenders, a continuing security interest in any
and all right, title and interest of the Subsidiary in and to Pledged Shares (as
such term is defined in Section 2 of the Pledge Agreement) listed on Schedule 1
attached hereto and the other Pledged Collateral (as such term is defined in
Section 2 of the Pledge Agreement).

    3.        The address of the Subsidiary for purposes of all notices and
other communications is ____________________, ____________________________,
Attention of ______________ (Facsimile No. ____________).

    4.        The Subsidiary hereby waives acceptance by the Agent and the
Lenders of the guaranty by the Subsidiary under Section 4 of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

    5.        This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

    6.        This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.

        IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to
be duly executed by its authorized officers, and the Agent, for the benefit of
the Lenders, has caused the same to be accepted by its authorized officer, as of
the day and year first above written.

    [SUBSIDIARY]           By:
Name:
Title:


    Acknowledged and accepted:

BANK OF AMERICA, N.A.,
as Agent           By:
Name:
Title:

--------------------------------------------------------------------------------

Schedule 1

TO FORM OF JOINDER AGREEMENT

[Pledged Shares]

--------------------------------------------------------------------------------

Exhibit 11.3(b)

FORM OF ASSIGNMENT AND ACCEPTANCE

        This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below (i) all of the Assignor’s rights and obligations
as a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Swingline Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor: ______________________________   2. Assignee:
______________________________ [and is an Affiliate/Approved
Fund of [identify Lender]]   3. Borrower: Apria Healthcare Group Inc.   4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the
Credit Agreement   5. Credit Agreement: Fourth Amended and Restated Credit
Agreement, dated as of November
23, 2004, among Apria Healthcare Group Inc., the Lenders from time to
time party thereto, and Bank of America, N.A., as Agent, Issuing Lender,
and Swingline Lender 6. Assigned Interest:

Aggregate
Commitments/Loans
for all Lenders Amount of
Aggregate
Commitments/
Assigned Percentage
Assigned of
Aggregate
Commitments/Loans1 CUSIP
Number $_______________ $_______________ $_______________ $_______________  

[7. Trade Date: [_____________________]2

         Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

        The terms set forth in this Assignment and Assumption are hereby agreed
to:

    ASSIGNOR
[NAME OF ASSIGNOR]           By:
Title:  

    ASSIGNEE
[NAME OF ASSIGNEE]           By:
Title:






__________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

BANK OF AMERICA, N.A., as
  Agent

By:
Title:

[Consented to:]4

By:
Title:
















__________________
3 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing
Lender) is required by the terms of the Credit Agreement.

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

    1.        Representations and Warranties.

    1.1.        Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

    1.2.        Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Documents are required to be performed by it as a Lender.

    2.        Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

    3.        General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.